       Case 3:18-cv-01865-RS Document 139 Filed 12/28/18 Page 1 of 3


 1   JOSEPH H. HUNT
     Acting Assistant Attorney General
 2   BRETT A. SHUMATE
     Deputy Assistant Attorney General
 3   JOHN R. GRIFFITHS
     Director, Federal Programs Branch
 4   CARLOTTA P. WELLS
     Assistant Director, Federal Programs Branch
 5   MARSHA S. EDNEY
     Senior Trial Counsel
 6   KATE BAILEY
     CAROL FEDERIGHI
 7   Trial Attorneys
     United States Department of Justice
 8   Civil Division, Federal Programs Branch
     P.O. Box 883
 9   Washington, DC 20044
     Tel.: (202) 514-1903
10   Email: carol.federighi@usdoj.gov

11   Attorneys for Defendants

12
                                  UNITED STATES DISTRICT COURT
13
              NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
14

15    STATE OF CALIFORNIA, et al.,

16           Plaintiffs,                                Civil Action No. 3:18-cv-01865-RS and
                                                        Civil Action No. 3:18-cv-02279-RS
17    v.

18    WILBUR L. ROSS, JR., et al.,                      DEFENDANTS’ OBJECTIONS TO
                                                        PLAINTIFFS’ JOINT EXHIBIT LIST
19           Defendants.

20                                                      Dept.: 3
      CITY OF SAN JOSE, et al.,                         Judge: The Honorable Richard G. Seeborg
21                                                      Trial Date:   January 7, 2019
             Plaintiffs,                                Action Filed: March 26, 2018
22
      v.
23
      WILBUR L. ROSS, JR., et al.,
24
             Defendants.
25

26
27

28


           DEFS.’ OBJECTIONS TO PLS.’ JOINT EXHIBIT LIST – Nos. 3:18-cv-01865-RS & 3:18-cv-02279-RS
       Case 3:18-cv-01865-RS Document 139 Filed 12/28/18 Page 2 of 3



 1           Pursuant to the Stipulation and Order entered by the Court on December 3, 2018 (ECF

 2   No. 199), Defendants United States Department of Commerce, Wilbur L. Ross, Jr., in his official

 3   capacity as Secretary of Commerce, Bureau of the Census, and Ron S. Jarmin, in his capacity as

 4   performing the non-exclusive functions and duties of the Director of the U.S. Census Bureau,

 5   hereby submit their objections to Plaintiffs’ Joint Exhibit List, attached as Exhibit 1 hereto.

 6   Defendants provide further explanation regarding their objections below:

 7           AR:     Denotes those documents that the parties have stipulated to include in the
                     “Administrative Record” for this Court’s review and to jointly move into evidence.
 8                   Defendants nevertheless note that, in response to the court’s July 3, 2018, order in
                     the related case of State of New York v. U.S. Department of Commerce, No. 18-cv-01829
 9                   (S.D.N.Y.), Defendants collected and produced a broader set of materials than
                     would normally be considered appropriate for an administrative record.
10
             401:    Denotes objection on ground of lack of relevance.
11
             403:    Denotes objection on ground that the probative value is outweighed by prejudice,
12                   confusion, waste of time, or cumulativeness of evidence.
13           401 & 403:      Defendants have asserted these objections for extra-record materials that
                    Plaintiffs may seek to admit to support the merits of their challenges to the
14                  Secretary’s decision. As Defendants set forth in their motion in limine, these
                    challenges to a final agency action are properly reviewed, if at all, on the basis of the
15                  administrative record, and Defendants therefore have objected to all such extra-
                    record materials on this basis. Such objections may not apply to the same extent
16                  should Plaintiffs be seeking to introduce this evidence only for the purposes of
                    establishing their standing.
17
             602:    Denotes objection on ground that the sponsoring witness may lack personal
18                   knowledge of the provenance or contents of the exhibit.
19           701:    Denotes objection on the basis that the document contains opinion or expert
                     testimony and the sponsoring witness is not an expert.
20
             702:    Denotes objection on the basis that the statements contained in the document are
21                   not properly the subject of opinion testimony that can help the trier of fact to
                     understand the evidence or determine a fact in issue.
22
             802:    Denotes objection on the basis that the exhibit is or contains hearsay not subject to
23                   an exception.
24           805:    Denotes objection on the basis that the exhibit is or contains hearsay within hearsay
                     and all layers of hearsay are not subject to an exception.
25
             901:    Denotes objection the basis that the exhibit will need to be properly authenticated
26                   before it is admitted.
27

28
                                                        2
           DEFS.’ OBJECTIONS TO PLS.’ JOINT EXHIBIT LIST – No. 3:18-cv-01865-RS & 3:18-cv-02279-RS
       Case 3:18-cv-01865-RS Document 139 Filed 12/28/18 Page 3 of 3



 1         901/RSG-B8: Denotes objection on the basis that Plaintiffs did not identify a sponsoring
                 witness as required by paragraph B8 of the Guidelines for Final Pretrial Conference
 2               in Bench Trials Before District Judge Richard Seeborg (‘RSG-B8”).

 3   Dated: December 28, 2018                           Respectfully submitted,

 4                                                       JOSEPH H. HUNT
                                                         Assistant Attorney General
 5
                                                         BRETT A. SHUMATE
 6                                                       Deputy Assistant Attorney General

 7                                                       JOHN R. GRIFFITHS
                                                         Director, Federal Programs Branch
 8
                                                         CARLOTTA P. WELLS
 9                                                       Assistant Branch Director

10                                                       /s/Carol Federighi
                                                         MARSHA STELSON EDNEY
11                                                       Senior Trial Counsel
                                                         KATE BAILEY
12                                                       CAROL FEDERIGHI
                                                         Trial Attorneys
13                                                       United States Department of Justice
                                                         Civil Division, Federal Programs Branch
14                                                       P.O. Box 883
                                                         Washington, DC 20044
15                                                       Tel.: (202) 514-1903
                                                         Email: carol.federighi@usdoj.gov
16
                                                         Attorneys for Defendants
17

18

19

20

21

22

23

24

25

26
27

28
                                                    3
          DEFS.’ OBJECTIONS TO PLS.’ JOINT EXHIBIT LIST – No. 3:18-cv-01865-RS & 3:18-cv-02279-RS
Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 1 of 69




                   EXHIBIT 1
             Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 2 of 69




                    DEFENDANTS' OBJECTIONS TO PLAINTIFFS’ JOINT EXHIBIT LIST
 Exhibit              Exhibit Description            AR   Objection(s)         Sponsor       Date Offered Date Entered
 PTX-001 Initial Administrative Record [AR           AR      none                 -
          000001–001320]
 PTX-002 Supplemental Memorandum by Secretary        AR       none                  -
          of Commerce Wilbur Ross Regarding the
          Administrative Record in Census
          Litigation (6/21/2018) [AR 1321]
 PTX-003 1st Supplemental AR Production [AR          AR       none                  -
          1322–3735]
PTX-004-A 2nd Supplemental AR Production [AR         AR       none                  -
          003736–4712]
PTX-004-B 2nd Supplemental AR Production [AR         AR       none                  -
          4713–6680]
PTX-004-C 2nd Supplemental AR Production [AR         AR       none                  -
          6681–9055]
PTX-004-D 2nd Supplemental AR Production [AR         AR       none                  -
          9056-12464]
 PTX-005 Disclosure Review Board (DRB) Release       AR       none                  -
          produced 8/28/2018
          [0010357DRB–0011004DRB] and DRB
          Release produced 9/4/2018
          [0010608DRB–0011003DRB]
 PTX-006 Intentionally left blank                     -         -                   -                -                  -
 PTX-007 4th Supplemental AR Production [AR          AR       none                  -
          012464–012543]
 PTX-008 Privilege Overturns produced 9/17/2018      AR       none                  -
          [AR 012476, 012755–012756]
 PTX-009 DRB Release produced 9/19/2018 – 2017       AR       none                  -
          ACS Data [AR 012757–012762]
 PTX-010 Additional Stakeholder Briefs produced      AR       none                  -
          9/26/2018 [AR 012763–012767]
 PTX-011 Documents Produced in Response to 5th       AR       none                  -
          Motion to Compel [AR012768–012803]
 PTX-012 Documents Produced in Response to           AR       none                  -
          Docket No. 349 [AR 012804-012826]
 PTX-013 10th Supplemental AR Production [AR         AR       none                  -
          012827–013022]
 PTX-014 Document Produced in Response to            AR       none                  -
          Docket No. 361 [AR 013023–013024]
 PTX-015 DRB Release - Focus Group Materials              401, 403, 802
          produced 10/3/2018 [AR 013025–013099]
 PTX-016 Additional Supplemental AR Documents        AR       none                  -
          Produced by Defendants [11 excel sheets,
          0012128-0012966 (excl. <noisy_ 7>)]
 PTX-017 Letter from A. Gary to J. Thompson re:      AR       none                  -
          Legal Authority for American Community
          Survey Questions (11/4/2016) [AR
          000311]
DEFENDANTS' OBJECTIONS TO                                 State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865;
PLAINTIFFS' JOINT EXHIBIT LIST                               City of San Jose, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-02279
             Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 3 of 69

                                                                                                                          Page 2


 Exhibit             Exhibit Description              AR   Objection(s)         Sponsor       Date Offered Date Entered
 PTX-018 Email from I. Hernandez to Secretary Ross    AR      none                 -
         and B. Lenihan, cc: E.Herbst, W.
         Teramoto re: Census Updates (8/8/2017)
         [AR 000317]
 PTX-019 Email from K. Kobach to W. Teramoto re:      AR       none                  -
         Follow up on our phone call (7/24/2017)
         [AR 000763]
 PTX-020 Letter from Secretary Ross to K. Harris      AR       none                  -
         (1/31/2018) [AR 000782]
 PTX-021 Summary of Discussion between Secretary      AR       none                  -
         Ross and Rep. Pelosi re: 3/23/2018
         meeting [AR 001274]
 PTX-022 Memo from J. Abowd to Secretary Ross         AR       none                  -
         re: Technical Review of the Department of
         Justice to Add Citizenship Question to the
         2020 Census (Jan. 19, 2018) [AR 001277]
 PTX-023 Questions on the Jan 19 Draft Census         AR       none                  -
         Memo on the DoJ Citizenship Question
         Reinstatement Request (final AR version)
         [AR 001286]
 PTX-024 Summary Analysis of the Key Differences      AR       none                  -
         Between Alternative C and Alternative D
         (No date) [AR 001304]
 PTX-025 Memorandum from J. Abowd to W. Ross,         AR       none                  -
         Subject: "Preliminary analysis of
         Alternative D (Combined Alternatives B
         and C)" (March 1, 2018) AR 001308]
 PTX-026 Memorandum from Secretary Ross to            AR       none                  -
         Karen Dunn Kelley re Reinstatement of
         Citizenship Question on the 2020
         Decennial Census Questionnaire (3/26/18)
         ("Decision Memo") [AR 001313]
 PTX-027 Email from A. Willard to R. Jarmin re:       AR       none                  -
         Please call Kevin (12/15/2017) [AR
         001332]
 PTX-028 Email from V. Velkoff to A. Willard re:      AR       none                  -
         Tuesday availability (7/25/2017) [AR
         001393]
 PTX-029 Email from A. Willard to V. Velkoff re:      AR       none                  -
         Tuesday availability (7/25/2017) [AR
         001404]
 PTX-030 Email from D. Langdon to E. Herbst re:       AR       none                  -
         Census Bureau briefing for OS politicals
         (2/2/2017) [AR 001410]
 PTX-031 Email from E. Comstock to C. Neuhaus et      AR       none                  -
         al. re: Census (8/29/2017) [AR 001411]




DEFENDANTS' OBJECTIONS TO                                  State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865;
PLAINTIFFS' JOINT EXHIBIT LIST                                City of San Jose, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-02279
             Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 4 of 69

                                                                                                                         Page 3


 Exhibit             Exhibit Description             AR   Objection(s)         Sponsor       Date Offered Date Entered
 PTX-032 Letter from A. Gary to R. Jarmin re:        AR      none                 -
         Request to Reinstate Citizenship Question
         on 2020 Census Questionnaire
         (12/12/2017) [AR 001525]
 PTX-033 Email from J. Uthmeier to E. Lamas and      AR       none                  -
         R. Jarmin re: DOJ letter (12/15/2017) [AR
         001634]
 PTX-034 Questions on the Jan 19 Draft Census        AR       none                  -
         Memo on the DOJ Citizenship Question
         Reinstatement Request [AR 001954]
 PTX-035 Email from K. Dunn Kelley to J. Uthmeier    AR       none                  -
         re: Prep for Wed Census meeting with Sec
         (9/5/2017) [AR 001996]
 PTX-036 Email from K. Dunn Kelley to J. Uthmeier    AR       none                  -
         re: Prep for Wed Census meeting with Sec
         (9/5/2017) [AR 001998]
 PTX-037 Email from J. Uthmeier to E. Comstock       AR       none                  -
         re: Census Matter Follow-up (9/7/2017)
         [AR 002034]
 PTX-038 Email from James Uthmeier to Mark           AR       none                  -
         Neuman [confirmed by Privilege Log] re:
         Questions re Census (9/8/2017) [AR
         002051 0001]
 PTX-039 Email from M. Walsh to W. Teramoto and      AR       none                  -
         J. Rockas (3/16/2018) [AR 002160]
 PTX-040 Email from W. Teramoto to J. Rockas re:     AR       none                  -
         NEED APPROVAL – GILLIAN
         QUOTES (3/16/2018) [AR 002167]
 PTX-041 Email from C. Jones to E. Comstock re:      AR       none                  -
         Seeking comment - citizenship question
         (2/28/2018) [AR 002199]
 PTX-042 Email from B. Reist to E. Comstock re:      AR       none                  -
         Citizenship Questions – Complete Set
         (2/2/2018) [AR 002292]
 PTX-043 Questions on the Jan. 19 Draft Census       AR       none                  -
         Memo on the DOJ Citizenship Question
         Reinstatement Request [AR 002294]
 PTX-044 Email from J. Uthmeier to E. Comstock       AR       none                  -
         re: Census Matter Follow-Up (9/7/2017)
         [AR 002395]
 PTX-045 Email from Secretary Ross to E. Comstock    AR       none                  -
         (9/1/2017) [AR 002424]
 PTX-046 Email from C. Neuhaus to S. Park-Su et      AR       none                  -
         al., re: Census (8/29/2017) [AR 002426]
 PTX-047 Email from S. Park-Su to E. Comstock,       AR       none                  -
         cc: C. Neuhaus, M. Leach, I. Hernandez,
         C. Dorsey, M. Bedan, re: Census
         (8/29/2017) [AR 002429]

DEFENDANTS' OBJECTIONS TO                                 State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865;
PLAINTIFFS' JOINT EXHIBIT LIST                               City of San Jose, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-02279
             Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 5 of 69

                                                                                                                        Page 4


 Exhibit             Exhibit Description            AR   Objection(s)         Sponsor       Date Offered Date Entered
 PTX-048 Email from E. Comstock to W. Teramoto      AR      none                 -
         re: Calls with DOJ (9/16/2017)[AR
         002458]
 PTX-049 Email from E. Comstock to P. Davidson,     AR       none                  -
         J. Uthmeier, cc: W. Teramoto, re: Census
         Matter Follow Up (9/7/2017) [AR 002459]
 PTX-050 Email from E. Comstock to W. Teramoto      AR       none                  -
         re: Memo on Census Question (8/16/2017)
         [AR 002461]
 PTX-051 Email from E. Comstock to                  AR       none                  -
         [REDACTED] re: Call today to discuss
         DoC Issues (5/4/2017) [AR 002462]
 PTX-052 Email from P. Davidson to W. Ross, re:     AR       none                  -
         Letter from DOJ (10/8/2017) [AR 002482]
 PTX-053 Email from P. Davidson to B. Murnane re:   AR       none                  -
         John Gore from DOJ called - his number
         is [redacted] (11/27/2017) [AR 002496]
 PTX-054 Email between E. Comstock, W. Ross, and    AR       none                  -
         W. Teramoto re: ITA Request for
         [Redacted] (9/1/2017) [AR 002519]
 PTX-055 Email from E. Comstock to W. Ross re:      AR       none                  -
         Your Question on the Census (3/10/2017)
         [AR 002521]
 PTX-056 Email from W. Ross to W. Teramoto re:      AR       none                  -
         Census (1/29/2018) [AR 002525]
 PTX-057 Email from W. Ross to P. Davidson re:      AR       none                  -
         Census (9/19/2017) [AR 002528]
 PTX-058 Email from B. Alexander to H. Geary        AR       none                  -
         (4/5/2017) [AR 002561]
 PTX-059 Email between J. Gore and M. Leach, re:    AR       none                  -
         Call (9/13/2017) [AR 002628]
 PTX-060 Email from Macie Leach to John Gore re:    AR       none                  -
         Call (9/13/2017) [AR 002634]
 PTX-061 Emails between W. Teramoto, D. Cutrona,    AR       none                  -
         J. Gore re: Call (9/18/2017) [AR 002636]
 PTX-062 Email from W. Teramoto to D. Cutrona re:   AR       none                  -
         Call (9/18/2017) [AR 002637]
 PTX-063 Email from W. Teramoto to J. Gore and      AR       none                  -
         D. Cutrona re: Call (9/16/2017) [AR
         002639]
 PTX-064 Email from J. Rockas to K. Manning re:     AR       none                  -
         Citizenship Question (3/19/2018) [AR
         002643]
 PTX-065 Email from J. Rockas to W. Teramoto        AR       none                  -
         (3/16/2018) [AR 002646]
 PTX-066 Intentionally left blank                    -         -                   -                -                  -
 PTX-067 Email from D. Cutrona to W. Teramoto re:   AR       none                  -
         Call (9/18/2017) [AR 002651]

DEFENDANTS' OBJECTIONS TO                                State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865;
PLAINTIFFS' JOINT EXHIBIT LIST                              City of San Jose, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-02279
             Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 6 of 69

                                                                                                                         Page 5


 Exhibit             Exhibit Description             AR   Objection(s)         Sponsor       Date Offered Date Entered
 PTX-068 Email from D. Cutrona to W. Teramoto re:    AR      none                 -
         Call (9/17/2017) [AR 002653]
 PTX-069 Email between W. Teramoto and M.            AR       none                  -
         Leach, re: John Gore- DOJ (9/15/2017)
         [AR 002659]
 PTX-070 2016 Internet Breakoff Rates [AR 002737]    AR       none                  -
 PTX-071 Email from R. Jarmin to K. Kelley re:       AR       none                  -
         Question (2/14/2018) [AR 003274]
 PTX-072 Email from R. Jarmin to K. Kelley re:       AR       none                  -
         Request to Reinstate Citizenship Question
         on 2020 Census Questionnaire
         (12/22/2017) [AR 003289]
 PTX-073 Email from S. Buckner to R. Jarmin re:      AR       none                  -
         Urgent query from Science (1/2/2018)
         [AR 003323]
 PTX-074 Email from E. Lamas to A. Willard re:       AR       none                  -
         Please call Karen (12/15/2017) [AR
         003347]
 PTX-075 Email from J. Abowd to R. Jarmin re:        AR       none                  -
         DOJ Letter (12/15/2017) [AR 003354]
 PTX-076 Email from R. Jarmin to K. Kelley re:       AR       none                  -
         DOJ (2/6/2018) [AR 003460]
 PTX-077 Email from E. Lamas to K. Kelley re: Two    AR       none                  -
         questions from Molly McCarthy on
         Citizenship as a topic (10/11/2017) [AR
         003470]
 PTX-078 Email from S. Park-Su to M. Walsh and B.    AR       none                  -
         Lenihan re: FW: MOU Update (3/6/2018)
         [AR 003588]
 PTX-079 Email from E. Comstock to K. Kelley, M.     AR       none                  -
         Walsh, and J. Rockas re: Potential House
         CJS Minority Questions for Tomorrow’s
         Hearing (3/20/2018) [AR 003597]
 PTX-080 Email from D. Langdon to E. Comstock        AR       none                  -
         re: 2020 Census Topics (3/10/2017) [AR
         003685]
 PTX-081 Email from D. Langdon to E. Comstock        AR       none                  -
         and E. Herbst re: 2020 topics briefing
         (3/15/2017) [AR 003686]
 PTX-082 Email from B. Alexander to E. Comstock      AR       none                  -
         (4/20/2017) [AR 003694]
 PTX-083 Email from E. Comstock to W. Ross re:       AR       none                  -
         “FW: Census Testimony for Wed. May 3
         House CJS Hearing” (5/1/2017) [AR
         003695]
 PTX-084 Email from W. Ross to W. Teramoto re:       AR       none                  -
         Census (5/2/2017) [AR 003699]


DEFENDANTS' OBJECTIONS TO                                 State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865;
PLAINTIFFS' JOINT EXHIBIT LIST                               City of San Jose, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-02279
             Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 7 of 69

                                                                                                                         Page 6


 Exhibit             Exhibit Description             AR   Objection(s)         Sponsor       Date Offered Date Entered
 PTX-085 Email from E. Comstock to E. Branstad       AR      none                 -
         re: DOJ contact (5/4/2017) [AR 003701]
 PTX-086 Email from D. Langdon to L. Blumerman,      AR       none                  -
         “Fwd: Requested Information - Legal
         Review All Residents...” (5/24/2017) [AR
         003702]
 PTX-087 Calendar Invite from J. Uthmeier to E.      AR       none                  -
         Comstock for meet with James re: Census
         Citizenship (6/27/2017) [AR 003705]
 PTX-088 Email from A.M. Neuman to E. Comstock       AR       none                  -
         re: Census Question (4/14/2017) [AR
         003709]
 PTX-089 Email between E. Comstock and W. Ross       AR       none                  -
         re: Census (5/2/2017) [AR 003710]
 PTX-090 Draft Response Template re: Citizenship     AR       none                  -
         Question [AR 003870]
 PTX-091 Memo from W. Ross to K. D. Kelley re:       AR       none                  -
         Reinstatement of a Citizenship Question
         on the 2020 Decennial Census
         Questionnaire (3/26/2018) [AR 003893]
 PTX-092 Email from K. Kelley to R. Jarmin re: re:   AR       none                  -
         Need DOC Guidance--Race/Ethnicity
         Questions and Citizenship (1/24/2018)
         [AR 003978]
 PTX-093 Email from Quinley to Kelly, et al. RE:     AR       none                  -
         Agenda for January 11 Steering
         Committee (1/10/18) [AR 3981]
 PTX-094 Agenda for Steering Committee meeting,      AR       none                  -
         January 11, 2018, 11:45 AM to 12:45 AM
         [AR 3982]
 PTX-095 Email from W. Teramoto to E. Comstock       AR       none                  -
         re: Memo on Census Question (8/16/2017)
         [AR 003983]
 PTX-096 Email from W ilbur Ross to Earl             AR       none                  -
         Comstock re: Census Matter (8/10/2017)
         [AR 003984]
 PTX-097 Email from E. Comstock to W. Ross, cc:      AR       none                  -
         W. Teramoto, re: ITA Request for
         [redacted] (9/1/2017) [AR 004002]
 PTX-098 Email from E. Comstock to W. Ross           AR       none                  -
         (8/8/2017) [AR 004004]
 PTX-099 PowerPoint Presentation (with notes)        AR       none                  -
         titled, "Submission of the 2020 Census
         and American Community Survey
         Questions to Congress" (Feb. 2018) [AR
         4802]
 PTX-100 Hearing Prep: Tribal Qs&As for February     AR       none                  -
         14, 2018 [AR 004863]

DEFENDANTS' OBJECTIONS TO                                 State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865;
PLAINTIFFS' JOINT EXHIBIT LIST                               City of San Jose, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-02279
             Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 8 of 69

                                                                                                                           Page 7


 Exhibit             Exhibit Description               AR   Objection(s)         Sponsor       Date Offered Date Entered
 PTX-101 Memo from J. Abowd to R. Jarmin re:           AR      none                 -
         Summary of Quality/ Cost of Alternatives
         for Meeting Department of Justice Request
         for Citizenship Data (1/3/2018) [AR
         005473]
 PTX-102 Email from R. Jarmin to A. Gary re:           AR       none                  -
         Request to Reinstate Citizenship Question
         on 2020 Census Questionnaire (1/3/2018)
         [AR 005489]
 PTX-103 Alternative Sources of Citizenship Data       AR       none                  -
         for the 2020 Census (12/22/2017) [AR
         005500]
 PTX-104 Memo from S. Ewert to K. Humes re:            AR       none                  -
         Citizenship and survey response rates
         (2/7/2017) [AR 005596]
 PTX-105 Email from K. Prewitt to J. Abowd re          AR       none                  -
         census citizenship (2/25/2018) [AR
         006156]
 PTX-106 Email from M. Hansen to S. Jost re:           AR       none                  -
         Census 2020 (2/6/2018) [AR 006236]
 PTX-107 Email from J. David Brown to J. Eltinge,      AR       none                  -
         et al. re: Methodological text and selected
         references (1/3/2018) [AR 006575]
 PTX-108 Email from M. Heggeness to J. Abowd re:       AR       none                  -
         Internal Meeting Re: DOJ Letter Response
         (1/2/2018) [AR 006623]
 PTX-109 Email from P. Beatty to J. Abowd re:          AR       none                  -
         Trump Justice Department Pushed for
         Citizenship Question on Census (1/2/2018)
         [AR 006629]
 PTX-110 Email from R. Jarmin to A. Fontenot, J.       AR       none                  -
         Abowd re: Request to Reinstate
         Citizenship Question on 2020 Census
         Questionnaire (12/22/2017) [AR 006659]
 PTX-111 Letter from Arthur Gary to Defendant          AR       none                  -
         Jarmin, Re: Request to Reinstate
         Citizenship Question on 2020 Census
         Questionnaire (12/12/2017) [AR 007729]
 PTX-112 Email from J. Abowd to J. Whitehorne re:      AR       none                  -
         Citizenship on the ACS (12/18/2017) [AR
         008239]
 PTX-113 2020 Census: Adding Content to the            AR       none                  -
         Questionnaire [AR 008291]
 PTX-114 Email from R. Jarmin to C. Jones re:          AR       none                  -
         Question (2/14/2018) [AR 008325]
 PTX-115 Email from R. Jarmin to A. Fontenot re:       AR       none                  -
         Citizenship question (1/18/2018) [AR
         008345]

DEFENDANTS' OBJECTIONS TO                                   State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865;
PLAINTIFFS' JOINT EXHIBIT LIST                                 City of San Jose, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-02279
             Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 9 of 69

                                                                                                                          Page 8


 Exhibit             Exhibit Description              AR   Objection(s)         Sponsor       Date Offered Date Entered
 PTX-116 Email from J. Thompson to R. Jarmin re:      AR      none                 -
         Letter to Secretary Ross (1/29/2018) [AR
         008554]
 PTX-117 Letter from former Census Directors          AR       none                  -
         Barabba, Riche, Prewitt, Murdock,
         Groves, and Thompson to Secretary Ross
         (1/26/2018) [AR 008555]
 PTX-118 Email from E. Lamas to S. Buckner re:        AR       none                  -
         DOC Clearance Update (1/24/2018) [AR
         008558]
 PTX-119 Email from S. Buckner to R. Jarmin           AR       none                  -
         (1/4/2018) [AR 008630]
 PTX-120 Email from J. Abowd to S. Garfinkel re:      AR       none                  -
         2018-03- 08 Challenges and Experiences
         Adapting Differentially Private
         Mechanisms to the 2020 Census
         (3/5/2018) [AR 008911]
 PTX-121 Garfinkel Presentation- “Challenges and      AR       none                  -
         Experiences Adapting Differentially
         Private Mechanisms to the 2020 Census”
         [AR 008912]
 PTX-122 Email from J. Abowd to B. Reist et al. re:   AR       none                  -
         FINAL VERSION ATTACHED
         (1/4/2018) [AR 009008]
 PTX-123 Email from J. Abowd to J. Brown et al. re:   AR       none                  -
         DOJ Letter Follow-up (12/19/2017) [AR
         009068]
 PTX-124 Email from C. Jones to S. Park-Su re:        AR       none                  -
         Draft Response to Question (2/24/2018)
         [AR 009190]
 PTX-125 Email from K. Hancher to R. Jarmin re:       AR       none                  -
         DOJ Meeting (2/15/2018) [AR 009193]
 PTX-126 Email from J. Abowd to K. Evans re: Is       AR       none                  -
         this the memo you referred to on the call?
         (3/5/2018) [AR 009345]
 PTX-127 Email from R. Jarmin to M. Berning re:       AR       none                  -
         SSA (2/13/2018) [AR 009444]
 PTX-128 Email from J. Treat to R. Jarmin re: Notes   AR       none                  -
         from the meeting with the Secretary
         (2/13/2018) [AR 009450]
 PTX-129 Email from [Redacted] to R. Jarmin re:       AR       none                  -
         Items (1/2/2018) [AR 009679]
 PTX-130 2016 Breakoff data [AR 009692]               AR       none                  -
 PTX-131 Email from R. Jarmin to K. Kelley re:        AR       none                  -
         Need DOC Guidance--Race/Ethnicity
         Questions and Citizenship (1/24/2018)
         [AR 009739]
 PTX-132 Email to K. Kelley re: Items to cover w/     AR       none                  -
         Izzy (9/5/2017) [AR 009799]
DEFENDANTS' OBJECTIONS TO                                  State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865;
PLAINTIFFS' JOINT EXHIBIT LIST                                City of San Jose, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-02279
            Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 10 of 69

                                                                                                                           Page 9


 Exhibit            Exhibit Description                AR   Objection(s)         Sponsor       Date Offered Date Entered
 PTX-133 Memo from J. Abowd to W. Ross re:             AR      none                 -
         Preliminary analysis of Alternative D
         (Combined Alternatives B and C)
         (3/1/2018) [AR 009812]
 PTX-134 Memo from E. Comstock to W. Ross re:          AR       none                  -
         Census Discussions with DoJ (9/8/2017)
         [AR 009834]
 PTX-135 2020 Census: Adding Content to the            AR       none                  -
         Questionnaire [AR 009865]
 PTX-136 2017 Break-off analysis [AR 010382]           AR       none                  -
 PTX-137 Memorandum from Center for Survey             AR       none                  -
         Measurement (CSM) to Associate
         Directorate for Research and Methodology
         re: Respondent Confidentiality Concerns
         (9/20/2017) (redacted) [AR 010386]
 PTX-138 American Community Survey (ACS)               AR       none                  -
         Response Rate by Mode (CAPI Data
         Tables) [AR 010408]
 PTX-139 Draft Memo - 2018.Executive Summary           AR       none                  -
         [AR 010499]
 PTX-140 Draft Memo - 2018.Executive Summary           AR       none                  -
         [AR 010509]
 PTX-141 Questions on the Jan 19 Draft Census          AR       none                  -
         Memo on the DOJ Citizenship Question
         Reinstatement Request [AR 010895]
 PTX-142 Memo from S. Ewert to K. Humes re:            AR       none                  -
         Citizenship and survey response rates
         (2/7/2017) [AR 010913]
 PTX-143 Spreadsheet re: Question Assignments          AR       none                  -
         [AR 010950]
 PTX-144 Email from P. Davidson to W. Ross, re:        AR       none                  -
         Census Questions (11/28/2017) [AR
         011193]
 PTX-145 Email from B. Page to R. Jarmin re:           AR       none                  -
         Census Question Request (12/20/2017)
         [AR 011194]
 PTX-146 Email from J. Uthmeier to M. Neuman           AR       none                  -
         [confirmed by Privilege Log] re: Questions
         re Census (9/13/2017) [AR 011329]
 PTX-147 Email to W. Ross and W. Teramoto from         AR       none                  -
         E. Comstock re: Memo on Census
         Question (8/11/2017) [AR 011362]
 PTX-148 Memo from M. Berning et al., to J. Abowd      AR       none                  -
         re: Alternative Sources of Citizenship Data
         for the 2020 Census (12/22/2017) [AR
         011634]




DEFENDANTS' OBJECTIONS TO                                   State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865;
PLAINTIFFS' JOINT EXHIBIT LIST                                 City of San Jose, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-02279
            Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 11 of 69

                                                                                                                         Page 10


 Exhibit             Exhibit Description             AR   Objection(s)          Sponsor       Date Offered Date Entered
 PTX-149 Email from K. Dunn Kelley to A. Willard     AR      none                  -
         re: Notes from drive (10/9/2017) [AR
         012464]
 PTX-150 Email chain between Ross and Dunn           AR        none                  -
         Kelley (1/16/2018) [AR 012479]
 PTX-151 Email chain between Langdon and census      AR        none                  -
         employees (5/24/2017) [AR 012541]
 PTX-152 2017 Breakoff Rates by Race Group [AR       AR        none                  -
         012757]
 PTX-153 2020 CBAMS Focus Groups Audience                 403, 403, 805          Abowd
         Summary Report [AR 013025]
 PTX-154 Email from Secretary Ross to W.             AR        none                  -
         Teramoto dated 9/19/2017, forwarding
         9/8/2017 memo from Comstock to
         Secretary Ross (unredacted)
         [COM DIS00016106]
 PTX-155 Intentionally left blank                     -          -                   -                -                  -
 PTX-156 2012-2016 ACS CAPI Response Rate by         AR        none                  -
         Tract Percentage of Housing Units with at
         least One Noncitizen [0010678DRB]
 PTX-157 Memorandum from Center for Survey           AR        none                  -
         Measurement to Associate Directorate for
         Research and Methodology re: Respondent
         Confidentiality Concerns (Sept. 20, 2017)
         [COM DIS00002446]
 PTX-158 Mikelyn Meyers, U.S. Census Bureau,              401, 403, 805 O'Muirchea
         Respondent Confidentiality Concerns in                           rtaigh
         Multilingual Pretesting Studies and
         Possible Effects on Response Rates and
         Data Quality for the 2020 Census (May
         16, 2018) [COM DIS00002454]
 PTX-159 2020 Census Barriers, Attitudes and                 401, 403            Abowd
         Motivators Study (CBAMS) Brief Update            [same as PTX-
         [COM_DIS00008554]                                     159]
 PTX-160 Brown, David, et al., Understanding the               none              Abowd
         Quality of Alternative Citizenship Data
         Sources for the 2020 Census (August 6,
         2018) [COM DIS00009833]
 PTX-161 2020 Census Barriers, Attitudes and              401, 403, 805          Abowd
         Motivators Study (CBAMS) High-Level
         Findings [COM_DIS00010669]
 PTX-162 Email from Victoria Valkoff re Proposed             401, 403            Abowd
         Content Test - Victoria Velkoff
         [COM_DIS00010789]
 PTX-163 Proposed Content Test - Victoria Velkoff            401, 403            Abowd
         [COM_DIS00010785]
 PTX-164 Letter from Goodlatte to Ross (2/27/2018)   AR        none                  -
         [AR 1164]

DEFENDANTS' OBJECTIONS TO                                  State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865;
PLAINTIFFS' JOINT EXHIBIT LIST                                City of San Jose, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-02279
            Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 12 of 69

                                                                                                                         Page 11


 Exhibit            Exhibit Description               AR   Objection(s)         Sponsor       Date Offered Date Entered
 PTX-165 Letter from Mateer to Jarmin (2/23/2018)     AR      none                 -
         [AR 1155]
 PTX-166 Letter from Lawson to Ross (2/23/2018)       AR       none                  -
         [AR 1153]
 PTX-167 Letter from Warner to Ross (2/23/2018)       AR       none                  -
         [AR 1159]
 PTX-168 Letter from Marshall to Ross (2/23/2018)     AR       none                  -
         [AR 1161]
 PTX-169 Letter from Hunter to Ross (3/13/2018)       AR       none                  -
         [AR 1210]
 PTX-170 Letter from Cotton to Ross (2/27/2018)       AR       none                  -
         [AR 1178]
 PTX-171 Press Release re: Cotton, Cruz, and lnhofe      401, 403, 802,
         Applaud Addition of Citizenship Question         901/RSG-B8
         to Census (3/27/2018)                           (no sponsoring
         [COM DIS00014128]                                  witness)
 PTX-172 Letter from Kirsanow to Jarmin               AR      none                   -
         (3/15/2018) [AR 1217]
 PTX-173 Letter from Kobach to Ross (2/12/2018)       AR       none                  -
         [COM_DIS00014132]
 PTX-174 Letter from King to Ross (2/16/2018) [AR     AR       none                  -
         1129]
 PTX-175 Report re “letters received”                 AR       none                  -
         [COM_DIS00014138]
 PTX-176 Email chain between W. Ross, B. Lenihan,     AR       none                  -
         J. Uthmeier, J. Rockas re: SHORT FUSE:
         Fw: Census/immigration status story
         (Deadline: Today 2:45pm) (12/29/2017)
         [COM DIS00014335]
 PTX-177 Email chain between W. Ross, B. Lenihan,     AR       none                  -
         J. Uthmeier, J. Rockas re: SHORT FUSE:
         Fw: Census/immigration status story
         (Deadline: Today 2:45pm) (12/29/2017)
         [COM DIS00014338]
 PTX-178 Email chain between J. Uthmeier, S. Park-    AR       none                  -
         Su, E. Comstock, P. Davidson, W.
         Teramoto, re: Census Matter Follow-Up
         (9/11/2017) [COM DIS00014666]
 PTX-179 Email between W. Ross and W. Teramoto        AR       none                  -
         re: Census (5/2/2017)
         [COM_DIS00016118]
 PTX-180 Email chain between E. Herbst, M.            AR       none                  -
         Neuman, E. Comstock re: 17-053169
         (3/14/2017) [COM_DIS00016561]
 PTX-181 Email between E. Comstock and M.             AR       none                  -
         Neuman, re: Census Question (4/14/2017)
         [COM_DIS00018614]


DEFENDANTS' OBJECTIONS TO                                  State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865;
PLAINTIFFS' JOINT EXHIBIT LIST                                City of San Jose, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-02279
            Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 13 of 69

                                                                                                                         Page 12


 Exhibit             Exhibit Description             AR   Objection(s)          Sponsor       Date Offered Date Entered
 PTX-182 Email between E. Comstock and M.            AR      none                  -
         Neuman re: One of the Supreme Court
         cases that informs planning for 2020
         Census (4/11/2017) [COM DIS00018615]
 PTX-183 Emails between W. Teramoto and B.                   401, 403          Teramoto
         Lenihan email re: where are KDK murder
         boards (6/19/2017) [COM_DIS00020349]
 PTX-184 Email between Teramoto, Kelley and          AR        none                  -
         Neuman re: IMPORTANT: From
         Oversight Hearing (10/13/2017)
         [COM_DIS00020557]
 PTX-185 Emails between A. Willard, S. Park-Su, K.   AR        none                  -
         Dunn Kelley re: Mark Neuman mtg req.
         (8/29/2017) [COM_DIS00020561]
 PTX-186 Schedule for Secretary Ross’s Conference            401, 403,
         Room, 2018, Redacted                              901/RSG-B8
         [COM_DIS00021107]                                (no sponsoring
                                                             witness)
 PTX-187 Schedule for Secretary Ross, 2017,                  401, 403,
         Redacted [COM_DIS00021159]                        901/RSG-B8
                                                          (no sponsoring
                                                             witness)
 PTX-188 Schedule for Secretary Ross, 2018,                  401, 403,
         Redacted [COM_DIS00021255]                        901/RSG-B8
                                                          (no sponsoring
                                                             witness)
 PTX-189 Schedule for Secretary Ross’s Conference            401, 403,
         Room, 2017, Redacted                              901/RSG-B8
         [COM_DIS00021330]                                (no sponsoring
                                                             witness)
 PTX-190 Email Chain between John Gore and                401, 403, 802,          Gore
         Arthur Gary, Subject: "RE: following up"               901
         (Jan. 29, 2018) [DOJ00002712]
 PTX-191 Email from R. Jarmin to A. Gary                  401, 403, 802,          Gore
         (1/10/2018) [DOJ 2713]                                901
 PTX-192 Email from A. Gary to R. Jarmin                  401, 403, 802,          Gore
         (1/2/2018) [DOJ 2714]                                 901
 PTX-193 Email from A. Gary to R. Jarmin                  401, 403, 802,          Gore
         (12/22/2017) [DOJ 2715]                               901
 PTX-194 Email from R. Jarmin to A. Gary                  401, 403, 802,          Gore
         (12/22/2017) [DOJ 2716]                               901
 PTX-195 Email from Ben Aguinaga to Bethany               401, 403, 802,          Gore
         Pickett re "FW: Confidential & Close                  901
         Hold: Draft Letter" dated November 3,
         2017 [DOJ00003740]




DEFENDANTS' OBJECTIONS TO                                  State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865;
PLAINTIFFS' JOINT EXHIBIT LIST                                City of San Jose, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-02279
            Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 14 of 69

                                                                                                                          Page 13


 Exhibit            Exhibit Description               AR    Objection(s)   Sponsor Date Offered Date Entered
 PTX-196 Letter from CSAC attached to Gary email           401, 403, 802,
         (12/9/2018) [DOJ 35722]                           901, 901/RSG-
                                                               B8 (no
                                                             sponsoring
                                                              witness)
 PTX-197 NAC Fall Meeting 2017 Agenda                         401, 403,
                                                            901/RSG-B8
                                                           (no sponsoring
                                                              witness)
 PTX-198 NAC Spring 2018 Meeting Agenda                       401, 403,
                                                            901/RSG-B8
                                                           (no sponsoring
                                                              witness)
 PTX-199 NAC Membership List                                  401, 403,
                                                            901/RSG-B8
                                                           (no sponsoring
                                                              witness)
 PTX-200 NAC Standard Operating Procedures                    401, 403,
         October 2018                                       901/RSG-B8
                                                           (no sponsoring
                                                              witness)
 PTX-201 Respondent Confidentiality Concerns on            401, 403, 802,
         Possible Effects on Response Rates and            805, 901/RSG-
         Data Quality for the 2020 Census Arturo               B8 (no
         Vargas Discussant                                   sponsoring
                                                              witness)
 PTX-202 American Community Survey                            401, 403    O'Muirchea
         Questionnaire 2017                                                 rtaigh
 PTX-203 Census 2000 Long Form Questionnaire                    none        Abowd
 PTX-204 Census 1950 Census of Population and                   none        Abowd
         Housing Questionnaire
 PTX-205 U.S. Census Bureau, U.S. Census Bureau                 none              Abowd
         Statistical Quality Standards (July 2013)
 PTX-206 Census 2000 Brief Overview of Race and               401, 403            Abowd
         Hispanic Origin (March 2001)
 PTX-207 Nicholas Alberti, 2005 National Content              401, 403            Abowd
         Test: Analysis of the Race and Ethnicity
         Question, U.S. Census Bureau (2006).
 PTX-208 2010 Census Coverage Measurement                     401, 403            Abowd
         Estimation Report: Components of Census
         Coverage for the Household Population in
         the United States (Memo: DSSD 2010
         CENSUS COVERAGE
         MEASUREMENT MEMORANDUM
         SERIES #2010-G-04)
 PTX-209 2020 Census Planning Survey (“Census                 401, 403            Abowd
         Barriers, Attitudes and Motivators Study”)
         [COM_DIS00008554]

DEFENDANTS' OBJECTIONS TO                                   State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865;
PLAINTIFFS' JOINT EXHIBIT LIST                                 City of San Jose, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-02279
            Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 15 of 69

                                                                                                                        Page 14


 Exhibit            Exhibit Description             AR   Objection(s)          Sponsor       Date Offered Date Entered
 PTX-210 2020 Census Integrated Communications            401, 403             Abowd
         Plan
 PTX-211 Mule, T., 2010 Census Coverage             AR        none                  -
         Measurement Estimation Report:
         Summary of Estimates of Coverage for
         Persons in the United States, (DSSD 2010
         CENSUS COVERAGE
         MEASUREMENT MEMORANDUM
         SERIES #2010-G-01) [AR 11390]
 PTX-212 Proposed Content Test on Citizenship            401, 403, 802,         Abowd
         Question (Abowd Deposition Exhibit)                   901
                                                         [same as PTX-
                                                              163]
 PTX-213 Draft Executive Order - Memorandum for          401, 403, 802,
         the President from Andrew Bremberg re:          901, 901/RSG-
         Executive Order on Protecting American              B8 (no
         Jobs and Workers by Strengthening the             sponsoring
         Integrity of Foreign Worker Visa                   witness)
         Programs (1/23/2017)
 PTX-214 Memo from L. Blumerman to the Record               401, 403            Abowd
         re: Planned Development and Submission
         of Subjects Planned for the 2020 Census
         Program and Questions Planned for the
         2020 Census Program (4/29/16)
 PTX-215 John Gore Congressional Testimony               401, 403, 802           Gore
         (Written Statement before the House
         Committee on Oversight and Government
         Reform) (5/18/18)
 PTX-216 Gore Congressional Testimony -                  401, 403, 802           Gore
         Bloomberg Video Excerpt from Time
         1:14:43 to 1:15:35
 PTX-217 U.S. Department of Commerce Census                 401, 403            Jarmin
         Bureau National Advisory Committee
         (NAC) on Racial, Ethnic, and Other
         Populations Charter (3/23/18)
 PTX-218 U.S. Department of Commerce Census                 401, 403            Jarmin
         Bureau of the Census Scientific Advisory
         Committee (CSAC) Charter
 PTX-219 Prepared Statement of Ron Jarmin, Ph.D.         401, 403, 805          Jarmin
         and Earl Comstock Before the Committee
         on Oversight and Government Reform
         U.S. House of Representatives- “Progress
         Report on the 2020 Census” (5/8/18)
 PTX-220 Questions Planned for the 2020 Census              401, 403            Jarmin
         and the American Community Survey : A
         Process Overview- Presentation by J.
         Ortman (3/29/18)



DEFENDANTS' OBJECTIONS TO                                 State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865;
PLAINTIFFS' JOINT EXHIBIT LIST                               City of San Jose, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-02279
            Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 16 of 69

                                                                                                                         Page 15


 Exhibit             Exhibit Description             AR   Objection(s)         Sponsor Date Offered Date Entered
 PTX-221 Prepared Statement of J. Thompson before         401, 403, 805        Teramoto
         the Appropriations Committee’s
         Subcommittee on Commerce, Justice,
         Science and Related Agencies (5/3/17)
 PTX-222 Statement of Karen Dunn Kelley Before               401, 403            Kelley
         the Senate Commerce, Science and
         Transportation Committee (7/26/17)
 PTX-223 Defendants’ Objections and Responses to             401, 403            Kelley
         Plaintiffs’ Requests for Expedited
         Production of Documents and First Set of
         Interrogatories to Defendants USDOC and
         Wilbur Ross (8/13/18)
 PTX-224 J. Uthmeier Declaration (State of New            401, 403, 802          Kelley
         York, et al. v. United States Department of
         Commerce, et al., ECF No. 253)
 PTX-225 Transcript--Committee on Oversight and           401, 403, 802,       Comstock
         Government Reform Progress Report on                  805
         the 2020 Census (5/8/18)
 PTX-226 Defendants’ Initial Disclosures                     401, 403
 PTX-227 Email from R. Jarmin to K. Kelley re:       AR        none                  -
         DOJ (12/19/2017) [AR 001357]
 PTX-228 Email from R. Jarmin to K. Kelley Re:       AR        none                  -
         Question (2/13/2018) [AR 004853]
 PTX-229 Howard Hogan, et al., Quality and the            401, 403, 802,         Abowd
         2010 Census                                           805
 PTX-230 Document prepared by John Abowd and                   none              Abowd
         David Brown
 PTX-231 Memo from P. Cantwell to D. Whitford re:              none              Abowd
         2010 Census Coverage Measurement
         Estimation Report: Components of Census
         Coverage for the household Population in
         the United States (DSSD 2010 CENSUS
         COVERAGE MEASUREMENT
         MEMORANDUM SERIES #2010-G-06)
 PTX-232 Siegel & Passel, Coverage of the Hispanic             none              Abowd
         Population of the United States in the
         1970 Census - A Methodological Analysis
 PTX-233 Defendants’ Reply Memorandum and                    401, 403
         Opposition to Plaintiffs’ Motion for
         Summary Judgment, Federation for
         American Immigration Reform (FAIR) v.
         Philip M. Klutznick, et al. (1980 WL
         683642)
 PTX-234 Defendants’ Objections and Responses to             401, 403           Park-Su
         Plaintiffs’ Requests for Admission to
         Defendant United States Census Bureau
         (10/23/2018)


DEFENDANTS' OBJECTIONS TO                                  State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865;
PLAINTIFFS' JOINT EXHIBIT LIST                                City of San Jose, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-02279
            Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 17 of 69

                                                                                                                      Page 16


 Exhibit             Exhibit Description            AR Objection(s)          Sponsor       Date Offered Date Entered
 PTX-235 Defendants’ Objections and Responses to          401, 403           Park-Su
         Plaintiffs’ Requests for Admission to
         Defendant United States Department of
         Commerce (10/23/2018)
 PTX-236 Defendants’ Objections and Responses to          401, 403           Park-Su
         Plaintiffs’ Third Set of Interrogatories
         (10/23/18)
 PTX-237 Commerce Response to NYIC Plaintiffs’            401, 403
         First Set of RFPs and Interrogatories
         (8/13/2018)
 PTX-238 Commerce Supplemental Response to                401, 403
         NYIC Plaintiffs’ First Set of
         Interrogatories (9/5/2018)
 PTX-239 Defendants' Second Supplemental                  401, 403
         Response to Plaintiffs' First Set of
         Interrogatories to Defendants United
         States Department of Commerce and
         Wilbur Ross (Re: Interrogatory 1)
         (10/11/2018)
 PTX-240 Defendants' Response to Plaintiffs’ Second       401, 403
         Set of Interrogatories (9/28/2018)
 PTX-241 Census Equity Act: Hearings Before the         401, 403, 805        Neuman
         Subcomm. on Census & Population of the
         H. Comm. On Post Office & Civ. Serv.,
         101st Cong. 43–45, 59 (1989) (statement
         of C. Louis Kincannon, Deputy Director,
         Census Bureau)
 PTX-242 Testimony of John Keane, Director,            401, 403, 805,
         Census Bureau, Exclude Undocumented            901/RSG-B8
         Residents from Census Counts Used for         (no sponsoring
         Apportionment: Hearing Before the                witness)
         Subcomm. on Census & Population of the
         H. Comm. on Post Office & Civil Serv.,
         100th Cong. 50–51 (1988)
 PTX-243 Brief of Former Directors of the U.S.         401, 403, 802,
         Census Bureau as Amici Curiae                  901/RSG-B8
         Supporting Appellees, Evenwel v. Abbott,      (no sponsoring
         136 S. Ct. 1120 (2016)                           witness)
 PTX-244 Email from Langdon to Comstock             AR      none                  -
         (5/24/2017) [AR 0012465]
 PTX-245 Chart: Federal Assistance Programs with       401, 403, 802,        Reamer
         Allocation Formulas Affected by                     901
         Decennial Census Undercount
 PTX-246 Schematic of census-derived datasets          401, 403, 802,        Reamer
                                                             901




DEFENDANTS' OBJECTIONS TO                               State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865;
PLAINTIFFS' JOINT EXHIBIT LIST                             City of San Jose, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-02279
            Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 18 of 69

                                                                                                                      Page 17


 Exhibit            Exhibit Description            AR   Objection(s)         Sponsor       Date Offered Date Entered
 PTX-247 Department of Justice's Guidance                401, 403            Handley
         Concerning Redistricting Under Section 5
         of the Voting Rights Act, 76 F.R. 7649,
         7471 (Feb. 9, 2011)
 PTX-248 U.S. Census Bureau News Release,                 401, 403           Handley
         “Census Bureau Releases Estimates of
         Undercount and Overcount in the 2010
         Census” (5/22/12), at:
         https://www.census.gov/newsroom/release
         s/archives/2010 census/cb12-95.html
 PTX-249 Assessing Net Coverage Error for Young         401, 403, 802, O'Muirchea
         Children in the 2010 U.S. Decennial                 901         rtaigh
         Census
 PTX-250 U.S. Census Bureau, “Investigating the           401, 403         O'Muirchea
         2010 Undercount of Young Children –                                 rtaigh
         Analysis of Census Coverage
         Measurement Results” (Jan. 2017)
 PTX-251 W.P. O’Hare, “Citizenship Question             401, 403, 802, O'Muirchea
         Nonresponse: A Demographic Profile of            805, 901       rtaigh
         People Who Do Not Answer the American
         Community Survey Citizenship Question,”
         Georgetown Law: Ctr. On Poverty &
         Inequality (Sept. 2018)
 PTX-252 U.S. Census Bureau (2012) 2010 Census            401, 403         O'Muirchea
         Mail Response/Return Rates Assessment                               rtaigh
         Report. 2010 Census Planning
         Memorandum Series
 PTX-253 U.S. Census Bureau (2003) Census 2000          401, 403, 901 O'Muirchea
         Mail Return Rates, Census 2000                                 rtaigh
         Evaluation A.7.b, Herbert Stackhouse and
         Sarah Brady, January 30, 2003, Tables 10,
         12 and 16
 PTX-254 Word, D.L., (1997) “Who Responds? Who          401, 403, 802, O'Muirchea
         Doesn’t?: Analyzing Variation in Mail            805, 901       rtaigh
         Response Rates During the 1990 Census,”
         Population Division Working Paper No.
         19, Table 2.0
 PTX-255 U.S. Census Bureau (2014). 2014                401, 403, 901 O'Muirchea
         Planning Database, U.S. Census Bureau                          rt aigh
 PTX-256 U.S. Census Bureau, “The Undercount of           401, 403    O'Muirchea
         Young Children,” (Feb. 2014)                                   rtaigh




DEFENDANTS' OBJECTIONS TO                               State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865;
PLAINTIFFS' JOINT EXHIBIT LIST                             City of San Jose, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-02279
            Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 19 of 69

                                                                                                                       Page 18


 Exhibit             Exhibit Description           AR   Objection(s)    Sponsor Date Offered Date Entered
 PTX-257 Fernandez, L, Shattuck, R., and Noon, J.,      401, 403, 802, O'Muirchea
         U.S. Census Bureau (2018), “The Use of           805, 901       rtaigh
         Administrative Records and the American
         Community Survey to Study the
         Characteristics of Undercounted Young
         Children in the 2010 Census,” Center for
         Administration Records Research and
         Application Working Paper #2018-05
 PTX-258 U.S. Census Bureau, State Mail Return             401, 403         O'Muirchea
         Rates 2010 Census                                                    rtaigh
 PTX-259 U.S. Census Bureau Memorandum re                  401, 403         O'Muirchea
         A.C.E. Revision II: Summary of Estimated                             rtaigh
         Net Coverage (12/31/02) (DSSD A.C.E.
         REVISION II MEMORANDUM SERIES
         #PP-54)
 PTX-260 U.S. Census Bureau Memorandum re                  401, 403         O'Muirchea
         A.C.E. Revision II - Adjusted Data for                               rtaigh
         States, Counties, and Places (4/9/13)
         (DSSD A.C.E. REVISION II
         MEMORANDUM SERIES #PP- 60)
 PTX-261 U.S. Census Bureau, “1990 Mail Response           401, 403         O'Muirchea
         rates by 1990 Geography Boundaries,”                                 rtaigh
         available at:
         https://www.census.gov/dmd/www/mailre
         sp.html
 PTX-262 Federal Register Vol. 79, No. 213, Office         401, 403         Habermann
         of Management & Budget, Statistical
         Policy Directive No. 1: Fundamental
         Responsibilities of Federal Statistical
         Agencies and Recognized Statistical Units
 PTX-263 Principles and Practices for a Federal         401, 403, 802,         Barreto
         Statistical Agency, Sixth Edition (2017)         805, 901
 PTX-264 Subjects Planned for the 2020 Census and AR         none                  -
         American Community Survey (Issued
         March 2017, Revised) [AR 0000194]
 PTX-265 Charter of the Interagency Council on             401, 403            Abowd
         Statistical Policy, Subcommittee on the
         American Community Survey (Aug. 10,
         2012, rev. Nov. 15, 2017)
 PTX-266 Office of Management and Budget                     none     Habermann;
         (OMB), Standards and Guidelines for                          O'Muirchea
         Statistical Surveys (Sept. 2006)                               rtaigh
 PTX-267 Statistical Policy Directive No. 2             401, 403, 802 Habermann;
         Addendum: Standards & Guidelines for                         O'Muirchea
         Cognitive Interviews                                           rtaigh
 PTX-268 United Nations, Principles and                     none
         Recommendations for Population and
         Housing Censuses

DEFENDANTS' OBJECTIONS TO                                State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865;
PLAINTIFFS' JOINT EXHIBIT LIST                              City of San Jose, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-02279
            Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 20 of 69

                                                                                                                          Page 19


 Exhibit            Exhibit Description               AR   Objection(s)   Sponsor Date Offered Date Entered
 PTX-269 Office of Management & Budget,                    401, 403, 802 Habermann
         Instructions for Requesting OMB Review
         Under the PRA, OMB FORM 83-I INST,
         10/95
 PTX-270 U.S. Census Bureau, Census Bureau                 401, 403, 901; O'Muirchea
         Standard: Pretesting Questionnaires and              no obj. if    rtaigh
         Related Materials for Surveys and                    admission
         Censuses (2003)                                   limited to FRE
                                                                 703
 PTX-271 Bates, et al., Public Attitudes Toward the        401, 403, 802, O'Muirchea
         Use of Administrative Records in the U.S.           805, 901; no   rtaigh
         Census: Does Question Frame Matter?,                   obj. if
         Research Report Series Survey                        admission
         Methodology #2012-04 (2012)                       limited to FRE
 PTX-272 U.S. Government Accountability Office             401, 403, 802; O'Muirchea
         (GAO), Actions Needed to Address                     no obj. if    rtaigh
         Challenge to Enumerating Hard-to- Count              admission
         Groups (GAO-18-599) (July 2018)                   limited to FRE
                                                                 703
 PTX-273 U.S. Census Bureau, Memorandum re                    401, 403,
         2010 Census Item Nonresponse and                   901/RSG-B8
         Imputation Assessment Report, 2010                (no sponsoring
         CENSUS PLANNING MEMORANDA                             witness)
         SERIES NO. 173 (2/8/12)
 PTX-274 U.S. Census Bureau 2017, “2020 Census     AR      none           -
         Operation Plan: A New Design for the
         21st Census. V.3.” (September, 2017)
 PTX-275 U.S. Census Bureau, Data Stewardship            401, 403,
         Executive Policy Committee, DS-16             901/RSG-B8
         Checklist for a Survey’s Handling of         (no sponsoring
         Sensitive Topics and Very Sensitive             witness)
         Topics in Dependent Interviewing
 PTX-276 U.S. General Accounting Office (GAO),        401, 403, 802,
         Survey Methodology: An Innovative             901/RSG-B8
         Technique for Estimating Sensitive Survey    (no sponsoring
         Items (GAO/GGD-00-30) (November                 witness)
         1999)
 PTX-277 EB Jensen, R. Bhaskar and M. Scopilliti      401, 403, 802,
         (2015), “Demographic analysis 2010:             805, 901,
         Estimates of coverage of the foreign-born     901/RSG-B8
         population in the American Community         (no sponsoring
         Survey,” Population Division, US Census         witness)
         Bureau, Working Paper (103)
 PTX-278 U.S. Census Bureau (Nov. 10, 1988), Issue         none      O'Muirchea
         Paper On The 1990 Census Race                                 rtaigh
         Question, p. 3.)




DEFENDANTS' OBJECTIONS TO                                   State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865;
PLAINTIFFS' JOINT EXHIBIT LIST                                 City of San Jose, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-02279
            Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 21 of 69

                                                                                                                    Page 20


 Exhibit             Exhibit Description            AR Objection(s)    Sponsor Date Offered Date Entered
 PTX-279 U.S. Census Bureau, “Investigating the           401, 403,
         2010 Undercount of Young Children – A          901/RSG-B8
         Comparison of Demographic, Housing,           (no sponsoring
         and Household Characteristics of Children         witness)
         by Age” (1/18/17)
 PTX-280 Presser, S., Couper, M., Lessler, J.,         401, 403, 802, O'Muirchea
         Martin, E., Martin, J., Rothgeb, J., and      805; no obj. if   rtaigh
         Singer, E., (2004) “Methods for testing          admission
         and evaluating survey questions,” Public      limited to FRE
         Opinion Quarterly, 68(1), pp. 109-130.              703
 PTX-281 Bond et al., “The Nature of Bias When         401, 403, 802, O'Muirchea
         Studying Only Linkable Person Records:            805, 901      rtaigh
         Evidence from the American Community
         Survey,” 2014
 PTX-282 Terry, R.L., Schwede, L., King, R.,           401, 403, 802,   Barreto
         Martinez, M.and Childs, J.H., “Exploring            805
         Inconsistent Counts of Racial/Ethnic
         Minorities in a 2010 Census Ethnographic
         Evaluation,” Bulletin of Sociological
         Methodology, 135(1), pp. 32-49 (2017)
 PTX-283 Elizabeth Martin (1999), “Who knows           401, 403, 802, O'Muirchea
         who lives here? Within-household                    805         rtaigh
         disagreements as a source of survey
         coverage error.” Public Opinion Quarterly:
         220-236; Elizabeth Martin (2007)
 PTX-284 Robert Fay (1989), “An Analysis of            401, 403, 802, O'Muirchea
         Within-Household Undercoverage in the               805         rtaigh
         Current Population Survey.” Proceedings,
         Annual Research Conference, U.S. Census
         Bureau
 PTX-285 Kissam, Edward. 2017. “Differential           401, 403, 802, O'Muirchea
         Undercount of Mexican Immigrant               805; no obj. if  rtaigh;
         Families in the US Census.” Statistical          admission     Barreto
         Journal of the IAOS 33(3): 797–816            limited to FRE
                                                             703
 PTX-286 Elizabeth Martin (2007), "Strength of         401, 403, 802, O'Muirchea
         attachment: Survey coverage of people         805; no obj. if   rtaigh
         with tenuous ties to residences."                admission
         Demography 44: 427-440                        limited to FRE
                                                             703
 PTX-287 Mary H Mulry, and Andrew D. Keller            401, 403, 802, O'Muirchea
         (2017), “Comparison of 2010 Census                  805         rtaigh
         Nonresponse Follow-Up Proxy Responses
         with Administrative Records Using
         Census Coverage Measurement Results.”
         Journal of Official Statistics 33, no. 2
         (2017): 455-475


DEFENDANTS' OBJECTIONS TO                             State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865;
PLAINTIFFS' JOINT EXHIBIT LIST                           City of San Jose, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-02279
            Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 22 of 69

                                                                                                                      Page 21


 Exhibit             Exhibit Description           AR Objection(s)          Sponsor Date Offered Date Entered
 PTX-288 J. David Brown, Jennifer H. Childs, and      401, 403, 802,       O'Muirchea
         Amy O’Hara, “Using the Census to                   805              rtaigh
         Evaluate Administrative Records and Vice
         Versa,” Proceedings of the 2015 Federal
         Committee on Statistical Methodology
         (FCSM) Research Conference (2015)
 PTX-289 Richard A. Griffin, “Issues Concerning       401, 403, 802,       O'Muirchea
         Imputation of Hispanic Origin due to               805              rtaigh
         Administrative Record Enumeration for
         the 2020 Census,” Proceedings of the
         Survey Research Methods Section,
         American Statistical Association (2014)
 PTX-290 U.S. Census Bureau, Memorandum re               401, 403,
         2010 Census Coverage Measurement              901/RSG-B8
         Estimation Report: Net Coverage for          (no sponsoring
         Household Population in the United States       witness)
         (DSSD 2010 CENSUS COVERAGE
         MEASUREMENT MEMORANDUM
         SERIES #2010-G-03) (5/22/12)
 PTX-291 U.S. Census Bureau, 2020 Census                   none               Abowd
         Operational Plan: A New Design for the
         21st Century, Version 3.0, (9/2017)
 PTX-292 Sonya Rastogi and Amy O’Hara, “2010             401, 403,
         Census Match Study.” Center for               901/RSG-B8
         Administrative Records Research and          (no sponsoring
         Applications, U.S. Census Bureau (2012),        witness)
         p 21.
 PTX-293 U.S. Census Bureau, Investigating the           401, 403          O'Muirchea
         2010 Undercount of Young Children – A                               rtaigh
         New Look at 2010 Census Omissions by
         Age (7/26/16)
 PTX-294 U.S. Census Bureau, 2010 Census                 401, 403,
         Summary File 1, 2010 Census of                901/RSG-B8
         Population and Housing (Issued               (no sponsoring
         September 2012)                                 witness)
 PTX-295 H. Hogan, P. Cantwell, J. Devine, V. Mule    401, 403, 802,       O'Muirchea
         Jr., V. Velkoff, Population Research and           805              rtaigh
         Policy Review, Vol. 32, No. 5, New
         Findings from the 2010 Census (Oct.
         2013)
 PTX-296 Dr. Barreto Raw Survey Data (File name:      401, 403, 802,          Barreto
         Census data 081418.dta)                            805
         [BARRETO_000011]
 PTX-297 Dr. Barreto Survey Data Code Script (File     401, 403, 802          Barreto
         name: script_ca_case.R)
         [BARRETO_000012]



DEFENDANTS' OBJECTIONS TO                               State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865;
PLAINTIFFS' JOINT EXHIBIT LIST                             City of San Jose, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-02279
            Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 23 of 69

                                                                                                                           Page 22


 Exhibit            Exhibit Description                AR    Objection(s)         Sponsor       Date Offered Date Entered
 PTX-298 H. Alpert, “Public Opinion Research as             401, 403, 802,        Barreto
         Science” Public Opinion Quarterly 20(3)            805; no obj. if
         (1956)                                                admission
                                                            limited to FRE
                                                                  703
 PTX-299 Andridge, Rebecca R. and Little, Roderick          401, 403, 802,         Barreto
         J., “A Review of Hot Deck Imputation for           805; no obj. if
         Survey Non-Response.” International                   admission
         Statistical Review 78(1): 40-64 (2010)             limited to FRE
         (https://www.ncbi.nlm.nih.gov/pmc/article                703
         s/PMC3130338/)
 PTX-300 Ball, John C., “The Reliability and                401, 403, 802,         Barreto
         Validity of Interview Data Obtained from           805; no obj. if
         59 Narcotic Drug Addicts.” American                   admission
         Journal of Sociology 72(6): 650–654                limited to FRE
         (1967)                                                   703
 PTX-301 Battaglia, Michael et al., “Tips and Tricks        401, 403, 802,         Barreto
         for Raking Survey Data (a.k.a. Sample                805, 901; no
         Balancing)” Proceedings of the Survey                   obj. if
         Research Methods Section, American                    admission
         Statistical Association (2004)                     limited to FRE
                                                                  703
 PTX-302 Berk, Marc L., and Claudia L. Schur, “The          401, 403, 802,         Barreto
         Effect of Fear on Access to Care among             805; no obj. if
         Undocumented Latino Immigrants.”                      admission
         Journal of immigrant health 3(3): 151–156          limited to FRE
         (2001)                                                   703
 PTX-303 Boudreaux, Michel H. et al.,                       401, 403, 802,         Barreto
         “Measurement Error in Public Health                  805, 901; no
         Insurance Reporting in the American                     obj. if
         Community Survey: Evidence from                       admission
         Record Linkage.” Health services research          limited to FRE
         50(6): 1973–1995 (2015)                                  703
 PTX-304 Bradburn, Norman M., Seymour Sudman,               401, 403, 802,         Barreto
         Ed Blair, and Carol Stocking, “Question            805; no obj. if
         Threat and Response Bias.” Public                     admission
         Opinion Quarterly 42(2): 221–234 (1978)            limited to FRE
                                                                  703
 PTX-305 Brady, Henry, “Contributions of Survey             401, 403, 802,         Barreto
         Research to Political Science,” PS:                  805, 901; no
         Political Science & Politics (2000)                     obj. if
                                                               admission
                                                            limited to FRE
                                                                  703




DEFENDANTS' OBJECTIONS TO                                    State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865;
PLAINTIFFS' JOINT EXHIBIT LIST                                  City of San Jose, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-02279
            Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 24 of 69

                                                                                                                        Page 23


 Exhibit           Exhibit Description           AR       Objection(s)         Sponsor       Date Offered Date Entered
 PTX-306 Casey Foundation, “2018 Kids Count Data         401, 403, 802,        Barreto
         Book” (2018)                                      805, 901; no
                                                              obj. if
                                                            admission
                                                         limited to FRE
                                                               703
 PTX-307 U.S. Census Bureau, Center for Survey      AR        none                  -
         Measurement (CSM), Memorandum for
         Associate Directorate for Research and
         Methodology (ADRM) re: Respondent
         Confidentiality Concerns (9/20/17)
         [10386DRB]
 PTX-308 De La Puente, Manuel, “Using                      401, 403; no         Barreto
         Ethnography to Explain Why People Are                obj. if
         Missed or Erroneously Included by the              admission
         Census: Evidence from Small Area                limited to FRE
         Ethnographic Studies.” Center for Survey              703
         Methods Research, US Census Bureau
 PTX-309 De La Puente, Manuel, “Census 2000                403, 403; no O'Muirchea
         Ethnographic Studies Final Report,”                  obj. if     rtaigh;
         Census 2000 Topic Report Ethnographic              admission     Barreto
         Studies, US Census Bureau Statistical           limited to FRE
         Research Division (2004)                              703
 PTX-310 DeMaio, Thomas, Nancy Mathiowetz,               401, 403, 802,   Barreto
         Jennifer Rothgeb, Mary Ellen Beach,               805, 901; no
         Sharon Durant, “Protocol for Pretesting              obj. if
         Demographic Surveys at the Census                  admission
         Bureau.” Report of the Pretesting               limited to FRE
         Committee (June 1993)                                 703
 PTX-311 Ericksen, Eugene P., and Teresa K.              401, 403, 802,   Barreto
         Defonso. 1993. “Guest Commentary:               805; no obj. if
         Beyond the Net Undercount: How to                  admission
         Measure Census Error.” Chance 6(4): 38–         limited to FRE
         14                                                    703
 PTX-312 Federal Committee on Statistical                401, 403, 802,   Barreto
         Methodology, Statistical Working Paper          805; no obj. if
         17 – Survey Coverage (1990)                        admission
                                                         limited to FRE
                                                               703
 PTX-313 Frost, Amanda, “Can the Government              401, 403, 802,   Barreto
         Deport Immigrants Using Information It          805; no obj. if
         Encouraged Them to Provide?,” Admin.               admission
         L.R. (2017)                                     limited to FRE
                                                               703




DEFENDANTS' OBJECTIONS TO                                 State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865;
PLAINTIFFS' JOINT EXHIBIT LIST                               City of San Jose, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-02279
            Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 25 of 69

                                                                                                                        Page 24


 Exhibit            Exhibit Description              AR Objection(s)           Sponsor       Date Offered Date Entered
 PTX-314 Graubard, Barry and Edward Korn,               401, 403, 802,         Barreto
         “Survey inference for subpopulations,”         805; no obj. if
         American Journal of Epidemiology 144(1)           admission
         (1996)                                         limited to FRE
                                                              703
 PTX-315 Groen, Jeffrey A. 2012. “Sources of Error      401, 403, 802,          Barreto
         in Survey and Administrative Data: The         805; no obj. if
         Importance of Reporting Procedures.”              admission
         Journal of Official Statistics (JOS) 28(2).    limited to FRE
                                                              703
 PTX-316 Hunt, Shelby, Richard D. Sparkman, and         401, 403, 802,          Barreto
         James B. Wilcox, “The Pretest in Survey        805; no obj. if
         Research: Issues and Preliminary                  admission
         Findings.” Journal of Marketing Research.      limited to FRE
         19(2) (1982)                                         703
 PTX-317 Kalton, Graham, “Compensation for              401, 403, 802,          Barreto
         Missing Survey Data.” University of              805, 901; no
         Michigan Survey Research Center                     obj. if
         Research Report Series (1983)                     admission
                                                        limited to FRE
                                                              703
 PTX-318 Lee, Eun Sul and Ronald Forthofer,             401, 403, 802,          Barreto
         “Analyzing Complex Survey Data,” Sage            805, 901; no
         Publications (2006)                                 obj. if
                                                           admission
                                                        limited to FRE
                                                              703
 PTX-319 Link, Michael W. et al. 2006. “Address-        401, 403, 802,          Barreto
         Based versus Random-Digit-Dial Surveys:        805; no obj. if
         Comparison of Key Health and Risk                 admission
         Indicators.” American Journal of               limited to FRE
         Epidemiology 164(10): 1019–25.                       703
 PTX-320 Lohr, Sharon L. 1999. Sampling: Design         401, 403, 802,          Barreto
         and Analysis. New York, NY:                      805, 901; no
         Brooks/Cole.                                        obj. if
                                                           admission
                                                        limited to FRE
                                                              703
 PTX-321 Keeter, Scott et al. 2006. “Gauging the        401, 403, 802,          Barreto
         Impact of Growing Nonresponse on               805; no obj. if
         Estimates from a National RDD                     admission
         Telephone Survey,” Public Opinion              limited to FRE
         Quarterly. 70(5)                                     703
 PTX-322 Krysan, Maria. 1998. “Privacy and the          401, 403, 802,          Barreto
         Expression of White Racial Attitudes: A        805; no obj. if
         Comparison across Three Contexts.”                admission
         Public Opinion Quarterly: 506–544.             limited to FRE
                                                              703

DEFENDANTS' OBJECTIONS TO                                 State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865;
PLAINTIFFS' JOINT EXHIBIT LIST                               City of San Jose, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-02279
            Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 26 of 69

                                                                                                                       Page 25


 Exhibit             Exhibit Description            AR Objection(s)           Sponsor       Date Offered Date Entered
 PTX-323 Lajevardi, Nazita, and Kassra AR Oskooii.     401, 403, 802,         Barreto
         2018. “Old- Fashioned Racism,                 805; no obj. if
         Contemporary Islamophobia, and the               admission
         Isolation of Muslim Americans in the Age      limited to FRE
         of Trump.” Journal of Race, Ethnicity and           703
         Politics 3(1): 112–152.
 PTX-324 National Research Council, “The 2000          401, 403, 802,       O'Muirchea
         Census: Interim Assessment,” National         805; no obj. if        rtaigh
         Academies Press (2018)                           admission
                                                       limited to FRE
                                                             703
 PTX-325 National Research Council, “The 2000          401, 403, 802,       O'Muirchea
         Census: Counting under Adversity,”            805; no obj. if        rtaigh
         National Academies Press (2004)                  admission
                                                       limited to FRE
                                                             703
 PTX-326 Meyers, Mikelyn, “Respondent                    401, 403; no       O'Muirchea
         Confidentiality Concerns and Possible              obj. if           rtaigh
         Effects on Response Rates and Data               admission
         Quality for the 2020 Census.” (Nov. 2,        limited to FRE
         2017) [COM DIS00002481]                             703
 PTX-327 Montoya, Martin. 1992. “Ethnographic          401, 403, 802,          Barreto
         Evaluation of the Behavioral Causes of          805, 901; no
         Undercount: Woodburn, Oregon.”                     obj. if
         Ethnographic Evaluation of the 1990              admission
         Decennial Census Report #25. Prepared         limited to FRE
         under Joint Statistical Agreement 90-06             703
         with the University of Oregon. Bureau of
         the Census, Washington D.C.
 PTX-328 Cruz Nichols, Vanessa, Alana MW               401, 403, 802,          Barreto
         LeBrón, and Francisco I. Pedraza. 2018.       805; no obj. if
         “Spillover Effects: Immigrant Policing and       admission
         Government Skepticism in Matters of           limited to FRE
         Health for Latinos.” Public Administration          703
         Review 78(3): 432–443.
 PTX-329 O’Hare, William, Yeris Mayol-Garcia,          401, 403, 802,       O'Muirchea
         Elizabeth Wildsmith, and Alicia Torres          805, 901; no         rtaigh
         “The Invisible Ones: How Latino Children           obj. if
         Are Left Out of Our Nation’s Census              admission
         Count,” (2016)                                limited to FRE
                                                             703
 PTX-330 Oskooii, Kassra AR. 2016. “How                401, 403, 802,          Barreto
         Discrimination Impacts Sociopolitical         805; no obj. if
         Behavior: A Multidimensional                     admission
         Perspective.” Political Psychology 37(5):     limited to FRE
         613–640.                                            703




DEFENDANTS' OBJECTIONS TO                                State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865;
PLAINTIFFS' JOINT EXHIBIT LIST                              City of San Jose, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-02279
            Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 27 of 69

                                                                                                                    Page 26


 Exhibit             Exhibit Description            AR Objection(s)    Sponsor Date Offered Date Entered
 PTX-331 Pedraza, Francisco I., and Maricruz Ariana    401, 403, 802,   Barreto
         Osorio. 2017. “Courted and Deported: The      805; no obj. if
         Salience of Immigration Issues and               admission
         Avoidance of Police, Health Care, and         limited to FRE
         Education Services among Latinos.”                  703
         Aztlan: A Journal of Chicano Studies
         42(2): 249–266.
 PTX-332 Rubin, Donald B. 1976. “Inference and         401, 403, 802,   Barreto
         Missing Data.” Biometrika 63(3): 581-         805; no obj. if
         592.                                             admission
                                                       limited to FRE
                                                             703
 PTX-333 Raines, Marvin D. 2001. “Gaining              401, 403, 802,   Barreto
         Cooperation from a Multi-Cultural Society     805; no obj. if
         of Respondents: A Review of the US               admission
         Census Bureau’s Efforts to Count the          limited to FRE
         Newly Immigrated Population.” Statistical           703
         Journal of the United Nations Economic
         Commission for Europe 18(2, 3):
         217–226.
 PTX-334 Rao, Krishna, “Discussion of 2018 End-to-     401, 403, 802,   Barreto
         End Census Test: Nonresponse Follow-          805; no obj. if
         up,” Census Scientific Advisory                  admission
         Committee (Fall 2017 Meeting)                 limited to FRE
                                                             703
 PTX-335 Sanchez, Gabriel R., and Barbara Gomez-       401, 403, 802,   Barreto
         Aguinaga. 2017. “Latino Rejection of the      805; no obj. if
         Trump Campaign.” Aztlán: A Journal of            admission
         Chicano Studies 42(2).                        limited to FRE
                                                             703
 PTX-336 Stepick, Alex. 1992. “Ethnographic            401, 403, 802,   Barreto
         Evaluation of the 1990 Decennial Census         805, 901; no
         Report Series.” Ethnographic Evaluation            obj. if
         of the 1990 Decennial Census Report #8.          admission
         Prepared under Joint Statistical Agreement    limited to FRE
         #90-08 with Florida International                   703
         University. Bureau of the Census,
         Washington D.C.
 PTX-337 Tourangeau, Roger, and Tom W. Smith.          401, 403, 802,   Barreto
         1996. “Asking Sensitive Questions: The        805; no obj. if
         Impact of Data Collection Mode, Question         admission
         Format, and Question Context.” The            limited to FRE
         Public Opinion Quarterly 60(2): 275–304.            703
 PTX-338 Tourangeau, Roger, and Ting Yan. 2007.        401, 403, 802, O'Muirchea
         “Sensitive Questions in Surveys.”             805; no obj. if   rtaigh
         Psychological bulletin 133(5): 859.              admission
                                                       limited to FRE
                                                             703

DEFENDANTS' OBJECTIONS TO                             State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865;
PLAINTIFFS' JOINT EXHIBIT LIST                           City of San Jose, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-02279
            Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 28 of 69

                                                                                                                          Page 27


 Exhibit            Exhibit Description               AR    Objection(s)         Sponsor       Date Offered Date Entered
 PTX-339 U. S. Government Accountability Office            401, 403, 802;        Barreto
         (GAO), Decennial Census: Lessons                     no obj. if
         Learned from Locating and Counting                   admission
         Migrant and Seasonal Farm Workers.                limited to FRE
         (GAO-03- 605) (July 3, 2003)                            703
 PTX-340 van Teijlingen, Edwin R. and Vanora               401, 403, 802,         Barreto
         Hundley “The importance of pilot                  805; no obj. if
         studies.” Social Research Update. 35                 admission
         (2001)                                            limited to FRE
                                                                 703
 PTX-341 Velasco, Alfredo, “Ethnographic                   401, 403, 802,         Barreto
         Evaluation of the Behavioral Causes of            901; no obj. if
         Undercount In The Community of                       admission
         Sherman Heights, San Diego, California.”          limited to FRE
         Ethnographic Evaluation of the 1990                     703
         Decennial Census Report #22. Prepared
         under Joint Statistical Agreement 89-42
         with the Chicano Federation of San Diego
 PTX-342 Wines, Michael, “Census Bureau’s Own              401, 403, 802,         Barreto
         Expert Panel Rebukes Decision to Add              805: no obj. if
         Citizenship Question.” N.Y. Times. (Mar.             admission
         30, 2018)                                         limited to FRE
                                                                 703
 PTX-343 Freedman, David and Kenneth Wachter,              401, 403, 802,         Barreto
         “On the likelihood of improving the                     805
         accuracy of the census through statistical
         adjustment,” Science and Statistics (2003)
 PTX-344 U.S. Census Bureau, Memorandum for                     none           O'Muirchea
         Patrick Cantwell re 2010 Census Count                                   rtaigh
         Imputation Results (DSSD 2010
         DECENNIAL CENSUS
         MEMORANDUM SERIES #J-12)
 PTX-345 Press Release, Dep’t of Commerce,                    401, 403,
         Statement from U.S. Secretary of                   901/RSG-B8
         Commerce Wilbur Ross on the Release of            (no sponsoring
         President Trump’s Immigration Priorities             witness)
         (Oct. 9, 2017)
 PTX-346 Testimony of Wilbur Ross, Secretary of               401, 403,
         Commerce, before the House Committee               901/RSG-B8
         on Ways and Means, 115- FC09 (Mar. 22,            (no sponsoring
         2018) “Department of Justice, as you                 witness)
         know, initiated the request for the
         inclusion of the citizenship question”
 PTX-347 Congress Letter to Sec Ross (6/28/2018)           401, 403, 802,
                                                            901/RSG-B8
                                                           (no sponsoring
                                                              witness)


DEFENDANTS' OBJECTIONS TO                                   State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865;
PLAINTIFFS' JOINT EXHIBIT LIST                                 City of San Jose, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-02279
            Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 29 of 69

                                                                                                                         Page 28


 Exhibit            Exhibit Description              AR    Objection(s)         Sponsor       Date Offered Date Entered
 PTX-348 Press Release, DOJ, Sessions Announces           401, 403, 802,
         Appointment of James McHenry (Jan. 10,           805, 901/RSG-
         2018)                                                B8 (no
                                                            sponsoring
                                                             witness)
 PTX-349 U.S. Census Bureau, Questions Planned               401, 403
         for the 2020 Census and American
         Community Survey (Mar. 2018)
 PTX-350 Video, Excerpt of Secretary Ross Hearing            401, 403,
         Testimony, House Appropriations                   901/RSG-B8
         Committee, CJS Subcommittee, Hearing             (no sponsoring
         on F.Y. 2019 Department of Commerce                 witness)
         Budget (Mar. 20, 2018) (Rep. Serrano)
 PTX-351 Video, Excerpt of Secretary Ross Hearing            401, 403,
         Testimony, House Ways & Means                     901/RSG-B8
         Committee, Hearing on Recent Trade               (no sponsoring
         Actions, Including Section 232                      witness)
         Determinations on Steel & Aluminum
         (Mar. 22, 2018) (Rep. Chu)
 PTX-352 Video, Excerpt of Secretary Ross Hearing            401, 403,
         Testimony, House Ways & Means                     901/RSG-B8
         Committee, Hearing on Recent Trade               (no sponsoring
         Actions, Including Section 232                      witness)
         Determinations on Steel & Aluminum
         (Mar. 22, 2018) (Rep. Meng)
 PTX-353 Video, Excerpt of Secretary Ross Hearing            401, 403,
         Testimony, Senate Appropriations                  901/RSG-B8
         Committee, CJS Subcommittee, Hearing             (no sponsoring
         on the F.Y. 2019 Funding Request for the            witness)
         Commerce Department (May 10, 2018)
         (Sen. Leahy)
 PTX-354 Kris Kobach, Exclusive—Kobach: Bring             401, 403, 802,
         the Citizenship Question Back to the             805, 901/RSG-
         Census, Breitbart (Jan. 30, 2018)                    B8 (no
                                                            sponsoring
                                                             witness)
 PTX-355 Marvin Raines, U.S. Census Bureau,               401, 403, 802,
         “Gaining cooperation from a multi-               805, 901/RSG-
         cultural society of respondents: A review            B8 (no
         of the U.S. Census Bureau’s efforts to             sponsoring
         count the newly immigrated population,”             witness)
         Statistical Journal of the United Nations
         Economic Commission for Europe (2011)
 PTX-356 Census Bureau website page entitled:                401, 403            Abowd
         “American Community Survey When to
         Use 1-Year, 3-Year, or 5- Year Estimates”




DEFENDANTS' OBJECTIONS TO                                  State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865;
PLAINTIFFS' JOINT EXHIBIT LIST                                City of San Jose, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-02279
            Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 30 of 69

                                                                                                                       Page 29


 Exhibit             Exhibit Description             AR Objection(s)          Sponsor       Date Offered Date Entered
 PTX-357 Transcript of J. Gore’s testimony before       401, 403, 802,
         the House Oversight & Government                901/RSG-B8
         Reform Committee (May 18, 2018), 2018          (no sponsoring
         WLNR 15617193 (tr. dated May 21, 2018)            witness)
 PTX-358 Defendants’ Supplemental Responses to             401, 403
         Plaintiffs’ First Set of Interrogatories       [same as PTX-
                                                             238]
 PTX-359 Fort Meyers Map                                401, 403, 802,        Handley
                                                              901
 PTX-360 Table of DOJ Voting Rights Act Section 2          401, 403           Karlan;
         Redistricting Cases,                                                 Handley
         https://www.justice.gov/crt/voting-section-
         litigation
 PTX-361 Wines, Michael, Critics Say Questions          401, 403, 802,          Gore
         About Citizenship Could Wreck Chances             805, 901
         for an Accurate Census, New York Times
         (Jan. 2, 2018) (Referenced in
         D0J00028401)
 PTX-362 Email between Wilbur Ross and Earl          AR      none                  -
         Comstock, Re: Census Matter (Aug. 10,
         2017) [AR 012476]
 PTX-363 Email from Wendy Teramoto to Earl           AR      none                  -
         Comstock re: Calls with DOJ (9/16/2017)
         [AR 012755]
 PTX-364 Draft Letter from Boyd to                      401, 403, 802,          Gore
         Congresswoman Carolyn Maloney                     805, 901
 PTX-365 Memorandum Opinion for the General              401, 403, 802          Gore
         Counsel, Dept of Commerce, “Census
         Confidentiality and the PATRIOT Act”
         (1/2/2010)
 PTX-366 Executive Order Establishing Presidential         401, 403,
         Advisory Commission on Election                 901/RSG-B8
         Integrity                                      (no sponsoring
                                                           witness)
 PTX-367 Press Release Announcing Kris Kobach as        401, 403, 802,
         Vice Chair of Presidential Advisory             901/RSG-B8
         Commission on Election Integrity               (no sponsoring
                                                           witness)
 PTX-368 Email Correspondence between                   401, 403, 802,
         Department of Commerce and Nielsen             805, 901/RSG-
         Data Scientist Christine Pierce                    B8 (no
                                                          sponsoring
                                                           witness)
 PTX-369 Intentionally left blank                     -        -                   -                -                  -
 PTX-370 Memo from E. Comstock to W. Ross re:        AR      none                  -
         Census Discussions with DoJ (9/8/2017)
         [AR 012756]


DEFENDANTS' OBJECTIONS TO                                State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865;
PLAINTIFFS' JOINT EXHIBIT LIST                              City of San Jose, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-02279
            Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 31 of 69

                                                                                                                          Page 30


 Exhibit            Exhibit Description               AR    Objection(s)         Sponsor       Date Offered Date Entered
 PTX-371 Committee on National Statistics, Letter          401, 403, 802,
         Report on the 2020 Census (8/7/2018)               901/RSG-B8
                                                           (no sponsoring
                                                              witness)
 PTX-372 Email from B. Aguinaga to Gore, P.                401, 403, 802,          Gore
         Escalona re: AG Prep for CJS Approps                    901
         Hearings (4/6/2018) [DOJ_00032071]
 PTX-373 Census Citizenship Question Memo, DOJ             401, 403, 802,          Gore
         Civil Rights Division [DOJ_00032074]                805, 901
 PTX-374 Email between David Langdon, Earl            AR        none                  -
         Comstock, Ellen Herbst, subject: Counting
         of Illegal Immigrants (5/24/17) [AR
         0012465]
 PTX-375 Email between David Langdon, Earl            AR        none                  -
         Comstock, Ellen Herbst, subject: RE
         Counting of Illegal Immigrants (5/24/17)
         [COM DIS00020862]
 PTX-376 Email between David Langdon and Sahra        AR        none                  -
         Park-Su; subject: FWD: Alert: Commerce
         Secretary Suggested Citizenship Question
         to Justice Dept., According to Memo,
         Contradicting His Congressional (6/22/18)
         [COM DIS00015108]
 PTX-377 Email between David Langdon, Peter           AR        none                  -
         Davidson, James Uthmeier, Aaron
         Willard, Sahra Park-Su, subject: Re:
         Questions Re: draft census memo
         (1/30/18) [AR 0001976]
 PTX-378 Email between John Abowd, Burton Reist,      AR        none                  -
         Enrique Lamas, copying Victoria Velkoff,
         Albert Fontenot; subject: Re: I need the
         answers in a response to Earl before 10:30
         (1/31/18) [AR 0005212]
 PTX-379 Email between Sahra Park-Su and Jacque       AR        none                  -
         Mason, Mike Platt, Brian Lenihan, Israel
         Hernandez, copying Aaron Willard, Karen
         Kelley, Cameron Dorsey; subject: RE:
         Follow-up to today’s Meeting (9/1/17)
         [AR 0001378]
 PTX-380 House Oversight and Government Reform        AR        none                  -
         Hearing QFRs to Secretary Wilbur Ross
         Hearing Date October 12, 2017
         [COM DIS00014166]
 PTX-381 Email between Earl Comstock to Wilbur        AR        none                  -
         Ross, Wendy Teramoto, copying Karen
         Kelley; subject: FW: Answers to Secretary
         Ross’s Questions (10/29/17) [AR
         0002446]

DEFENDANTS' OBJECTIONS TO                                   State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865;
PLAINTIFFS' JOINT EXHIBIT LIST                                 City of San Jose, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-02279
            Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 32 of 69

                                                                                                                        Page 31


 Exhibit             Exhibit Description             AR   Objection(s)         Sponsor       Date Offered Date Entered
 PTX-382 Email between Sahra Park-Su, Peter          AR      none                 -
         Davidson, copying Catherine Keller,
         James Uthmeier, Karen Kelley, Israel
         Hernandez, Earl Comstock, Brian
         Lenihan, Aaron Willard, Ron Jarmin,
         Enrique Lamas; subject: Re: Question
         from Secretary [AR 0003691]
 PTX-383 Email between David Langdon and Sahra       AR       none                  -
         Park-Su; subject: FWD: Alert: Commerce
         Secretary Suggested Citizenship Question
         to Justice Dept., According to Memo,
         Contradicting His Congressional (6/22/18)
         [COM DIS00013892]
 PTX-384 Questions on the Jan 19 Draft Census        AR       none                  -
         Memo on the DOJ Citizenship Question
         Reinstatement Request [AR 0001616]
 PTX-385 Email between Jacque Mason, Alan Lang,      AR       none                  -
         copying Mike Platt, Brian Lenihan, Aaron
         Willard, Barry Robinson, James Uthmeier,
         Catherine Keller, Sahra Park-Su, subject:
         Here are the presentations from the PMR -
         please get ones missing and the contract
         one to Ellen (1/31/18) [AR 0001964]
 PTX-386 Email between Sahra Park-Su, Christa        AR       none                  -
         Jones, copying Ron Jarmin, Enrique
         Lamas, Karen Kelley, Michael Walsh,
         Brian Lenihan, subject: Draft Response to
         Question (2/24/18) [AR 0013023]
 PTX-387 Email between Sahra Park-Su, [redacted],    AR       none                  -
         copying Ron Jarmin, Enrique Lamas,
         Christa Jones, Michael Walsh, Brian
         Lenihan; subject re: Draft Response to
         Question (2/24/18) [AR 0003403]
 PTX-388 Email between Ron Jarmin, Christ Jones,     AR       none                  -
         Enrique Lamas, Karen Kelley, Sahra Park-
         Su; subject: option D (2/23/18) [AR
         0002935]
 PTX-389 Calendar Invitation between Chelsey         AR       none                  -
         Neuhaus, Joseph Semsar, Karen Kelley,
         ExecSecBriefingBook, Michael Walsh,
         James Uthmeier, Mike Platt, Sahra Park-
         Su; subject: Stakeholder Calls (3/23/18)
         [AR 0001638]
 PTX-390 Certification of Complete Administrative    AR       none                  -
         Record (6/8/18)
 PTX-391 Email between Sahra Park-Su and Michael          401, 403, 802        Park-Su
         Walsh, subject: Narrative (5/15/18)
         [COM_DIS00014052]

DEFENDANTS' OBJECTIONS TO                                 State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865;
PLAINTIFFS' JOINT EXHIBIT LIST                               City of San Jose, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-02279
            Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 33 of 69

                                                                                                                     Page 32


 Exhibit             Exhibit Description             AR Objection(s)    Sponsor Date Offered Date Entered
 PTX-392 Letter from Wilbur Ross, Sec. of                  401, 403     Park-Su
         Commerce, to Catherine E Lhamon, Chair,
         U.S. Comm’n on Civil Rights (7/5/18)
 PTX-393 2020 Census Detailed Operational Plan               none      O'Muirchea
         for: 18. Nonresponse Followup Operation                         rtaigh
         (NRFU) Issued April 16, 2018 Version:
         V1.0 Final
 PTX-394 March 16, 2017 OIG Report (Final Report        401, 403, 802, O'Muirchea
         No. OIG-17- 020-I) (U.S. Census Bureau,              805        rtaigh
         2020 Census: 2016 Census Test Indicates
         the Current Life-Cycle Cost Estimate is
         Incomplete and Underestimates
         Nonresponse Followup Costs)
 PTX-395 U.S. Government Accountability Office          401, 403, 802,
         (GAO), 2010 Census: Data Collection            805, 901/RSG-
         Operations Were Generally Completed as             B8 (no
         Planned, but Long-standing Challenges            sponsoring
         Suggest Need for Fundamental Reforms              witness)
         (GAO-11-193) (December 2010)
 PTX-396 Administrative Records Modeling Update            401, 403,
         for the Census Scientific Advisory              901/RSG-B8
         Committee Spring 2017                          (no sponsoring
                                                           witness)
 PTX-397 Emails between Earl Comstock, David         AR      none           -
         Langdon, and Ellen Herbst Re: Counting
         of Illegal Immigrants
         [COM DIS00016563 revised]
 PTX-398 Full Calendar Entry for Meeting with Rep.         401, 403,
         Mark Meadows [COMM-17-0501-B-                   901/RSG-B8
         001329 - 001330]                               (no sponsoring
                                                           witness)
 PTX-399 Briefing Memorandum for Secretary Ross AR           none           -
         from Mike Platt for 3.23.18 Decennial
         Census Stakeholder Call (3/22/18) [AR
         0012466]
 PTX-400 Email between Michael Walsh, Wendy          AR      none           -
         Teramoto, James Rockas, Karen Kelley,
         Earl Comstock, subject Re: Updated with
         his further edits below - For your approval
         (3/16/18) [AR 0012467]
 PTX-401 Email between Christa Jones, Earl           AR      none           -
         Comstock, Karen Kelley, subject: Re:
         Seeking Comment - citizenship question
         (2/28/18) [AR 0012470]




DEFENDANTS' OBJECTIONS TO                              State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865;
PLAINTIFFS' JOINT EXHIBIT LIST                            City of San Jose, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-02279
            Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 34 of 69

                                                                                                                        Page 33


 Exhibit            Exhibit Description              AR   Objection(s)         Sponsor       Date Offered Date Entered
 PTX-402 Email between Earl Comstock, David          AR      none                 -
         Langdon, James Uthmeier, Aaron Willard,
         Sahra Park-Su, Peter Davidson, subject:
         Re: questions re: draft census memo
         (1/30/18) [AR 0012477]
 PTX-403 Draft Memo from Abowd to Ross RE:           AR       none                  -
         Technical Review of the Department of
         Justice Request to Add Citizenship
         Question to the 2020 Census (1/19/18)
         [AR 0012480]
 PTX-404 Email between Karen Kelley, Earl            AR       none                  -
         Comstock, Enrique Lamas, Ron Jarmin,
         Aaron Willard, James Uthmeier, Peter
         Davidson, subject: Re: Questions on the
         January 19 Alternatives Memo (1/30/18)
         [AR 0012489]
 PTX-405 Summary of Alternatives & Detailed          AR       none                  -
         Analysis of Alternatives by John Abowd
         [AR 0012493]
 PTX-406 Memo from Abowd to Ross RE: Technical       AR       none                  -
         Review of the Department of Justice
         Request to Add Citizenship Question to
         the 2020 Census (1/19/18) [AR 0012501]
 PTX-407 Email between Karen Kelley, Sahra Park-     AR       none                  -
         Su, Aaron Willard, Ron Jarmin, Enrique
         Lamas, Jacque Mason, Mike Platt, Burton
         Reist, Joanne Crane, Israel Hernandez,
         Earl Comstock, Wendy Teramoto, subject:
         SWLR Questions (10/28/17) [AR
         0012506]
 PTX-408 Secretary HSGAC Hearing Q A                 AR       none                  -
         (10/23/17) [AR 0012508]
 PTX-409 Email between Earl Comstock, Wilbur         AR       none                  -
         Ross, Wendy Teramoto, Eric Branstad,
         subject: FW: Census Testimony for Wed.
         May 3 House CJS Hearing (5/1/17) [AR
         0012526]
 PTX-410 Prepared Statement of John H. Thompson      AR       none                  -
         Director U.S. Census Bureau Before the
         Appropriations Committee Subcomittee on
         Commerce, Justice, Science and Related
         Agencies, House (5/3/17) [AR 0012529]
 PTX-411 Email between Sahra Park-Su, Karen          AR       none                  -
         Kelley, Aaron Willard, Kevin Quinley,
         subject “Re: SHORT FUSE: Fw: Census /
         immigration status story (Deadline: Today
         2:45 pm)” (12/29/17)
         [COM_DIS00015678]

DEFENDANTS' OBJECTIONS TO                                 State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865;
PLAINTIFFS' JOINT EXHIBIT LIST                               City of San Jose, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-02279
            Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 35 of 69

                                                                                                                      Page 34


 Exhibit             Exhibit Description           AR   Objection(s)         Sponsor       Date Offered Date Entered
 PTX-412 Email from John Zadrozny to James         AR      none                 -
         Uthmeier, subject “RE: Hill/DOJ pushing
         for citizenship question on census forms:
         report” (1/31/18) [COM DIS00015698]
 PTX-413 Email between James Uthmeier, John        AR       none                  -
         Zadrozny, subject: Re: Hill/DOJ pushing
         for citizenship question on census forms:
         report (12/31/17) [COM DIS00015704]
 PTX-414 Email between John Zadrozny and           AR       none                  -
         [redacted] subject: Re: Hill/DOJ pushing
         for citizenship question on census forms:
         report (12/31/17) [COM DIS00015707]
 PTX-415 Email between Peter Davidson and James AR          none                  -
         Uthmeier, subject: Re: Short Fuse: FW:
         Census / immigration status story
         (Deadline: Today 2:45 pm) (12/31/17)
         [COM DIS00015711]
 PTX-416 Email between Karen Kelley, Israel        AR       none                  -
         Hernandez, Sahra Park-Su, subject: re:
         Census Matter Follow- Up (9/11/17)
         [COM DIS00016564]
 PTX-417 Email between Alexander Brooke, Israel    AR       none                  -
         Hernandez, Wendy Teramoto, subject: re:
         Follow up on our phone call (7/24/17)
         [COM DIS00016571]
 PTX-418 Email between Kris Kobach, Alexander      AR       none                  -
         Brooke, Israel Hernandez, subject: re:
         Follow up on our phone call (7/24/17)
         [COM DIS00016575]
 PTX-419 Email between Kris Kobach, Alexander      AR       none                  -
         Brooke, Israel Hernandez, subject: re:
         Follow up on our phone call (7/24/17)
         [COM DIS00016577]
 PTX-420 Email from James Uthmeier and Leonard AR           none                  -
         Shambon, subject: current version
         (9/15/17) [COM_DIS00017126]
 PTX-421 Draft Chronological History (8/21/17)     AR       none                  -
         [COM_DIS00017127]
 PTX-422 Email between James Uthmeier and Mark AR           none                  -
         Neuman, subject re: Questions re Census
         (9/13/17) [COM_DIS00017396]
 PTX-423 Email between James Uthmeier and Sahra AR          none                  -
         Park-Su, subject: Re: Census Matter
         Follow-Up (9/11/17)
         [COM_DIS00017398]
 PTX-424 Email between James Uthmeier and Peter   AR        none                  -
         Davidson, subject: Re: Census Matter
         Follow-Up (9/9/17)

DEFENDANTS' OBJECTIONS TO                               State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865;
PLAINTIFFS' JOINT EXHIBIT LIST                             City of San Jose, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-02279
            Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 36 of 69

                                                                                                                        Page 35


 Exhibit            Exhibit Description              AR   Objection(s)         Sponsor       Date Offered Date Entered
 PTX-425 Email between Earl Comstock, Peter          AR      none                 -
         Davidson, James Uthmeier, Wendy
         Teramoto, subject: Re: Census Matter
         Follow-Up (9/7/17) [COM DIS00017405]
 PTX-426 Email between Peter Davidson, James         AR       none                  -
         Uthmeier, Earl Comstock, Wendy
         Teramoto, subject: Re: Census Matter
         Follow-Up (9/7/17) [COM DIS00017407]
 PTX-427 Email between Wendy Teramoto , Earl         AR       none                  -
         Comstock, Peter Davidson, subject: Re:
         Census Matter Follow-Up (9/8/17)
         [COM DIS00017468]
 PTX-428 Email to Earl Comstock, subject: Re:        AR       none                  -
         Census Matter Follow-Up (9/7/17)
         [COM_DIS00017499]
 PTX-429 Email between Wendy Teramoto, Earl          AR       none                  -
         Comstock, Peter Davidson, James
         Uthmeier, subject: Re: Census Matter
         Follow-Up (9/8/17) [COM DIS00017554]
 PTX-430 Email between James Uthmeier and Earl       AR       none                  -
         Comstock, subject: Re: Census Matter
         Follow-Up (9/7/17) [COM_DIS00017585]
 PTX-431 Email between Macie Leach, Wendy            AR       none                  -
         Teramoto and Earl Comstock, subject:
         FW: SHORT FUSE: Fw: Census /
         Immigration status story (Deadline: Today
         2:45 pm) (12/29/17)
         [COM_DIS00018193]
 PTX-432 Email between Macie Leach, Wendy            AR       none                  -
         Teramoto and Earl Comstock, subject:
         FW: SHORT FUSE: Fw: Census /
         Immigration status story (Deadline: Today
         2:45 pm) (12/29/17)
         [COM_DIS00018196]
 PTX-433 Email between Macie Leach, Wendy            AR       none                  -
         Teramoto and Earl Comstock, subject:
         FW: SHORT FUSE: Fw: Census /
         Immigration status story (Deadline: Today
         2:45 pm) (12/29/17)
         [COM_DIS00018200]
 PTX-434 Email between Earl Comstock, James             401, 403, 802,
         Rockas, Sahra Park- Su, subject: Re: 10-       805, 901/RSG-
         12 WAPO - 7am - Republicans could lose             B8 (no
         congressional seats if Census 2020 goes          sponsoring
         wrong (10/12/17) [COM DIS00018535]                witness)
 PTX-435 Email between Earl Comstock and Wendy       AR      none                   -
         Teramoto, subject: Fwd: Calls with DOJ
         (9/19/17) [COM_DIS00018543]

DEFENDANTS' OBJECTIONS TO                                 State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865;
PLAINTIFFS' JOINT EXHIBIT LIST                               City of San Jose, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-02279
            Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 37 of 69

                                                                                                                        Page 36


 Exhibit            Exhibit Description              AR   Objection(s)         Sponsor       Date Offered Date Entered
 PTX-436 Email between Earl Comstock, Peter          AR      none                 -
         Davidson, James Uthmeier, Wendy
         Teramoto, subject: Re: Census Matter
         Follow-Up (9/8/17) [COM DIS00018546]
 PTX-437 Email between Earl Comstock and James       AR       none                  -
         Uthmeier, subject: Re: Census paper
         (8/11/17) [COM_DIS00018588]
 PTX-438 Email between Earl Comstock and James       AR       none                  -
         Uthmeier, subject: Re: Census paper
         (8/11/17) [COM_DIS00018592]
 PTX-439 Email between Macie Leach, Wendy            AR       none                  -
         Teramoto and Earl Comstock, subject:
         FW: SHORT FUSE: Fw: Census /
         Immigration status story (Deadline: Today
         2:45 pm) (12/29/17)
         [COM DIS00018772]
 PTX-440 Email between Wendy Teramoto and Peter      AR       none                  -
         Davidson, subject: FW: Census Matter
         Follow-Up (9/7/17) [COM_DIS00018873]
 PTX-441 Email between Wendy Teramoto and Kris       AR       none                  -
         Kobach, subject: Re: Follow up on our
         phone call (7/24/17)
         [COM_DIS00018875]
 PTX-442 Email between Karen Kelley, Israel          AR       none                  -
         Hernandez, subject: Re: Census Matter
         Follow-Up (9/11/17)
         [COM DIS00019464]
 PTX-443 Email between James Uthmeier and [Sahra     AR       none                  -
         Park- Su], subject: Re: Census Matter
         Follow-Up (9/11/17)
         [COM_DIS00019468]
 PTX-444 Email between Karen Kelley, Israel          AR       none                  -
         Hernandez, Sahra Park-Su, subject: Re:
         Census Matter Follow-Up (9/11/17)
         [COM DIS00019687]
 PTX-445 Email between James Uthmeier and Sahra      AR       none                  -
         Park-Su, subject: Re: Census Matter
         Follow-Up (9/11/17)
         [COM_DIS00019691]
 PTX-446 Email between David Langdon, Burton         AR       none                  -
         Reist, Melissa Creech, James Dinwiddie,
         Lisa Blumerman, subject “Re: Requested
         Information - Legal Review All
         Residents…” (5/24/17)
         [COM DIS00019987]




DEFENDANTS' OBJECTIONS TO                                 State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865;
PLAINTIFFS' JOINT EXHIBIT LIST                               City of San Jose, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-02279
            Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 38 of 69

                                                                                                                          Page 37


 Exhibit             Exhibit Description              AR   Objection(s)          Sponsor       Date Offered Date Entered
 PTX-447 Email between Melissa Creech, Burton         AR      none                  -
         Reist, David Langdon, subject: Re:
         immigrant question - pt 2 (5/24/17)
         [COM DIS00020024]
 PTX-448 Email between Reist Burton, David            AR        none                  -
         Langdon, Melissa Creech, subject: Fw:
         immigrant questions - pt 2 (5/24/17)
         [COM DIS00020028]
 PTX-449 Memo from Robert B. Ellert to Robert         AR        none                  -
         Brumley, Counting Illegal Aliens
         (4/15/1988) [COM_DIS00020031]
 PTX-450 Memo from Robert B. Ellert to Robert         AR        none                  -
         Brumley, DoJ/OLP Memorandum on
         Counting Illegal Aliens in the 1990 Census
         (4/18/1988) [COM DIS00020058]
 PTX-451 Letter from Carol T. Crawford, Assistant     AR        none                  -
         Attorney General, to Senator Bingaman
         (9/22/89) [COM_DIS00020062]
 PTX-452 Email from Earl Comstock, Ellen Herbst,      AR        none                  -
         David Langdon, subject: RE: Counting of
         illegal immigrants (5/24/17)
         [COM DIS00020864]
 PTX-453 Email from John Gore to Ben Aguinaga,             401, 403, 802,          Gore
         Re: QFR responses (6/14/18)                            901
 PTX-454 Email between Arthur Gary and John                401, 403, 802,          Gore
         Gore, Re: 2020 census questions (9/11/17)              901
         [DOJ00129985]
 PTX-455 Draft letter from DOJ to John Thompson,           401, 403, 802,
         Dir. Bureau of Census, Requesting the              901/RSG-B8
         Reinstatement of a Citizenship Question to        (no sponsoring
         the 2020 Census [DOJ00129991]                         witness)
 PTX-456 Schedule for Sec. Ross, 2018, Updated                401, 602,
         Redacted                                           901/RSG-B8
                                                           (no sponsoring
                                                               witness)
 PTX-457 Schedule for Secretary Ross’s Conference             401, 602,
         Room, 2018, Updated Redacted                       901/RSG-B8
                                                           (no sponsoring
                                                               witness)
 PTX-458 Schedule for Secretary Ross’s Conference             401, 602,
         Room, 2017, FOIA Redacted                          901/RSG-B8
                                                           (no sponsoring
                                                               witness)
 PTX-459 U.S. Census Bureau (June 8, 2018),                  401, 403; no O'Muirchea
         Proposed Information Collection, 2020                  obj. if     rtaigh
         Census. Federal Register Notice. Vol. 83             admission
         (111), p. 26649.                                  limited to FRE
                                                                 703

DEFENDANTS' OBJECTIONS TO                                   State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865;
PLAINTIFFS' JOINT EXHIBIT LIST                                 City of San Jose, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-02279
            Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 39 of 69

                                                                                                                    Page 38


 Exhibit             Exhibit Description           AR Objection(s)    Sponsor Date Offered Date Entered
 PTX-460 Barreto Supplemental Report                   401, 403, 802   Barreto
 PTX-461 Kendra Bischoff and Sean F. Reardon,         401, 403, 802,   Barreto
         Residential Segregation by Income, 1970-           901
         2009 (Oct. 2013)
 PTX-462 Solomon Greene, Margery Austin Turner,       401, 403, 802,   Barreto
         and Ruth Gourevitch, Racial Segregation            901
         and Neighborhood Disparities (Aug 2017)
 PTX-463 Paul A. Jargowsky, The Architecture of       401, 403, 802,   Barreto
         Segregation (Aug. 2015)                            901
 PTX-464 Screenshot of Latino Non-Responding          401, 403, 802,   Barreto
         Units and Imputed Household Size                   901
 PTX-465 Slide Deck on 2020 Census Barriers,           401, 403, 805   Abowd
         Attitudes, and Motivators Study (CBAMS)
         Survey and Focus Groups: Key Findings
         for Creative Strategy (Oct. 31, 2018)
 PTX-466 NAC Official Agenda for November 1-2,             none
         2018, Meeting
 PTX-467 2010 Decennial Census Questionnaire               none      O'Muirchea
 PTX-468 Table titled “Estimated net undercount       401, 403, 802,   Barreto
         after imputation in 2020 with citizenship          805
         question (Q1 to Q2)” from Barreto
         supplemental report
 PTX-469 Table titled “Estimated net undercount       401, 403, 802,   Barreto
         after imputation in 2020 with citizenship          805
         question (Q1 to Q8)” from Barreto
         supplemental report
 PTX-470 Statement from Commerce Department           401, 403, 901,
         spokesperson Kevin Manning regarding          901/RSG-B8
         Dr. Abowd’s trial testimony, Nov. 13,        (no sponsoring
         2018                                            witness)
 PTX-471 Yahoo Finance, Wilbur Ross addresses         401, 403, 802, O'Muirchea
         controversy over citizenship question on        805, 901       rtaigh
         census, Nov. 13, 2018
 PTX-472 Video Excerpt, Yahoo Finance Interview       401, 403, 802,
         of Secretary Ross regarding citizenship      805, 901/RSG-
         question, Nov. 13, 2018                          B8 (no
                                                        sponsoring
                                                         witness)
 PTX-473 Testimony of Dr. John Abowd, Trial                 802        Abowd
         Transcript (November 13, 2018) State of
         New York, et al. v. United States
         Department of Commerce, et al. No. 18-cv-
         2921; New York Immigration Coalition, et
         al. v. United States Department of
         Commerce, et al., No. 18-cv-5025




DEFENDANTS' OBJECTIONS TO                             State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865;
PLAINTIFFS' JOINT EXHIBIT LIST                           City of San Jose, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-02279
            Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 40 of 69

                                                                                                                         Page 39


 Exhibit             Exhibit Description             AR   Objection(s)          Sponsor       Date Offered Date Entered
 PTX-474 Testimony of Dr. John Abowd, Trial                  802                 Abowd
         Transcript (November 14, 2018) State of
         New York, et al. v. United States
         Department of Commerce, et al. No. 18-cv-
         2921; New York Immigration Coalition, et
         al. v. United States Department of
         Commerce, et al., No. 18-cv-5025
 PTX-475 Testimony of Dr. John Abowd, Trial                     802              Abowd
         Transcript (November 15, 2018) State of
         New York, et al. v. United States
         Department of Commerce, et al. No. 18-cv-
         2921; New York Immigration Coalition, et
         al. v. United States Department of
         Commerce, et al., No. 18-cv-5025
 PTX-476 Email from Abowd to Battle and              AR        none                  -
         Whitehorn re: Time and content sensitive
         discussion (12/18/17) [AR 9339]
 PTX-477 Emails with Abowd, Prewitt, and reporter    AR        none                  -
         Hansen (2/6/18) [AR 6237]
 PTX-478 2020 Census Program Memorandum                      401, 403            Abowd
         Series 2016.05, From Lisa Blummerman             [same as PTX-
         re Planned Development and Submission                 214]
         of Subjects Planned for the 2020 Census
 PTX-479 Talking Points Memo (No Date) [AR           AR        none                  -
         3890]
 PTX-480 Email from Jarmin to Abowd cc Lamas re:     AR        none                  -
         Memorandum and White Paper on
         Improving PL 94 with Citizenship Data
         (12/22/17) [AR 8651]
 PTX-481 U.S. Census Bureau, Press Release: U.S.             401, 403,
         Census Bureau Demonstrates Readiness              901/RSG-B8
         for the 2020 Census (September 5, 2018)          (no sponsoring
                                                             witness)
 PTX-482 U.S. Government Accountability Office            401, 403, 802, O'Muirchea
         (GAO), 2020 Census Additional Steps                    805        rt aigh
         Needed to Finalize Readiness for Peak
         Field Operations (GAO-19-140)
 PTX-483 Curriculum Vitae of Matthew Barreto              401, 403, 802          Barreto
 PTX-484 Intentionally left blank                    -          -                   -                 -                  -
 PTX-485 Intentionally left blank                    -          -                   -                 -                  -
 PTX-486 Intentionally left blank                    -          -                   -                 -                  -
 PTX-487 Intentionally left blank                    -          -                   -                 -                  -
 PTX-488 Intentionally left blank                    -          -                   -                 -                  -
 PTX-489 Intentionally left blank                    -          -                   -                 -                  -
 PTX-490 Intentionally left blank                    -          -                   -                 -                  -
 PTX-491 Intentionally left blank                    -          -                   -                 -                  -
 PTX-492 Intentionally left blank                    -          -                   -                 -                  -



DEFENDANTS' OBJECTIONS TO                                  State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865;
PLAINTIFFS' JOINT EXHIBIT LIST                                City of San Jose, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-02279
            Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 41 of 69

                                                                                                                        Page 40


 Exhibit            Exhibit Description             AR   Objection(s)          Sponsor       Date Offered Date Entered
 PTX-493 Kapteyn, Arie, and Jelmer Y. Ypma. 2007.        401, 403, 802,        Barreto
         “Measurement Error and                               805
         Misclassification: A Comparison of
         Survey and Administrative Data.” Journal
         of Labor Economics 25(3): 513–551.
 PTX-494 Mulry, Mary H. et al. 2006. “Evaluation of      401, 403, 802,         Barreto
         Estimates of Census Duplication Using                805
         Administrative Records Information.”
         Journal of official statistics 22(4): 655.
 PTX-495 Intentionally left blank                    -         -                   -                 -                  -
 PTX-496 Intentionally left blank                    -         -                   -                 -                  -
 PTX-497 Terry, Rodney L. et al. 2017. “Exploring        401, 403, 802,         Barreto
         Inconsistent Counts of Racial/Ethnic                 805
         Minorities in a 2010 Census Ethnographic
         Evaluation.” Bulletin of Sociological
         Methodology/Bulletin de Méthodologie
         Sociologique 135(1): 32–49.
 PTX-498 Kevin A. Escudero and Marisol Becerra,          401, 403, 602, O'Muirchea
         The Last Chance to Get It Right:                802, 805, 901    rtaigh;
         Implications of the 2018 Test of the                             Barreto
         Census for Latinos and the General Public,
         National Association of Latino Elected
         and Appointed Officials (NALEO)
         (December 2018).
 PTX-499 Expert Report of Matthew Barreto                401, 403, 802, O'Muirchea
                                                               805        rtaigh;
 PTX-500 Deposition Transcript of John Abowd,                  802      O'Muirchea
         Census Bureau 30(b)(6) Witness (8/29/18)                         rtaigh;
 PTX-501 Deposition Transcript of John Abowd                   802      O'Muirchea
         (8/15/18)                                                        rtaigh;
 PTX-502 2018 LAO Report, March 8, 2018                  401, 403, 802,
         [CAL000001- CAL000005]                             805, 901,
                                                          901/RSG-B8
                                                         (no sponsoring
                                                            witness)
 PTX-503 Executive Order B-49-18 (4/13/18)                  401, 403,
         [CAL000006- CAL000007]                           901/RSG-B8
                                                         (no sponsoring
                                                            witness)
 PTX-504 California State Budget 2018-2019                  401, 403,
         [CAL000008- CAL000151]                           901/RSG-B8
                                                         (no sponsoring
                                                            witness)
 PTX-505 California State Budget 2018-19 line items      401, 403, 802,
         [CAL000152- CAL000154]                          805, 901/RSG-
                                                             B8 (no
                                                           sponsoring
                                                            witness)

DEFENDANTS' OBJECTIONS TO                                 State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865;
PLAINTIFFS' JOINT EXHIBIT LIST                               City of San Jose, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-02279
            Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 42 of 69

                                                                                                                          Page 41


 Exhibit           Exhibit Description                AR    Objection(s)         Sponsor       Date Offered Date Entered
 PTX-506 The 2018-19 Budget: California Spending           401, 403, 802,
         Plan, October 2, 2018 LAO Report                  805, 901/RSG-
         [CAL000155-CAL000234]                                 B8 (no
                                                             sponsoring
                                                              witness)
 PTX-507 Progress Report on the Census                     401, 403, 802,
         Infrastructure, October 1, 2018 California        805, 901/RSG-
         Complete Count Census 2020 report to the              B8 (no
         Legislature [CAL000235-CAL000265]                   sponsoring
                                                              witness)
 PTX-508 Initial Report to the Office of Governor          401, 403, 802,
         Edmund G. Brown Jr., Counting All                 805, 901/RSG-
         Californians in the 2020 Census, October              B8 (no
         2, 2018 Census 2020 California Complete             sponsoring
         Count Committee report [CAL000266-                   witness)
         CAL000299]
 PTX-509 Senate Budget and Fiscal Review                      401, 403,
         Subcommittee Agenda, March 15, 2018                901/RSG-B8
         [CAL000300-CAL000323]                             (no sponsoring
                                                              witness)
 PTX-510 Assembly Budget Subcommittee Agenda,              401, 403, 802,
         April 24, 2018 [CAL000324-CAL000381]              805, 901/RSG-
                                                               B8 (no
                                                             sponsoring
                                                              witness)
 PTX-511 Letter to Governor Brown, Senate                  401, 403, 802,
         President Pro Tem Atkins, and Assembly            805, 901/RSG-
         Speaker Rendoon from the Census Policy                B8 (no
         Advocacy Network re: Requesting $107.6              sponsoring
         Million in Funding for 2020 CENSUS                   witness)
         Outreach for Community- Based
         Organizations (CBOs) in the 2018-19
         Budget [CAL000382-CAL000387]
 PTX-512 Senate Committee on Budget and Fiscal                401, 403,
         Review Agenda, May 22, 2018                        901/RSG-B8
         [CAL000388-CAL000413]                             (no sponsoring
                                                              witness)
 PTX-513 Assembly Budget Subcommittee Agenda,              401, 403, 802,
         May 24, 2018 [CAL000414-CAL000461]                805, 901/RSG-
                                                               B8 (no
                                                             sponsoring
                                                              witness)
 PTX-514 2018-19 Legislative Budget Conference                401, 403,
         Committee, June 6, 2018 Second Pass                901/RSG-B8
         Agenda [CAL000462-CAL000544]                      (no sponsoring
                                                              witness)




DEFENDANTS' OBJECTIONS TO                                   State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865;
PLAINTIFFS' JOINT EXHIBIT LIST                                 City of San Jose, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-02279
            Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 43 of 69

                                                                                                                           Page 42


 Exhibit           Exhibit Description                 AR    Objection(s)         Sponsor       Date Offered Date Entered
 PTX-515 2018-19 Legislative Budget Conference                 401, 403,
         Committee, June 8, 2018 Close Out                   901/RSG-B8
         Agenda [CAL000545-CAL000773]                       (no sponsoring
                                                               witness)
 PTX-516 Letter to Senator Mitchell and Assembly               401, 403,
         Member Ting from Donna Seitz and                    901/RSG-B8
         Marth Guerrero re: GOVERNOR'S                      (no sponsoring
         BUDGET PROPOSAL RELATING TO                           witness)
         THE 2020 CENSUS RELATED
         ACTIVITIES - SUPPORT WITH
         INCREASED FUNDING [CAL000774-
 PTX-517 Transcript of the April 24, 2018 California        401, 403, 802,
         Assembly Budget Subcommittee hearing,              805, 901/RSG-
         available at                                           B8 (no
         https://www.assembly.ca.gov/media/assem              sponsoring
         bly-budget- subcommittee-4-state-                     witness)
         administration-20180424/video
 PTX-518 Video of the April 24, 2018 California             401, 403, 802,
         Assembly Budget Subcommittee hearing               805, 901/RSG-
         at                                                     B8 (no
         https://www.assembly.ca.gov/media/assem              sponsoring
         bly-budget- subcommittee-4-state-                     witness)
         administration-20180424/video
 PTX-519 Joint Stipulations in State of New York, et           401, 403
         al. v. U.S. Dep't of Commerce, et al., No.
         18-cv-2921 (JMF), ECF No. 480
 PTX-520 Additional Supplemental AR                            no exhibit
         (COM_DIS00016562,                                  provided; not in
         COM_DIS00017501,                                         AR
         COM_DIS00017409,                                    401, 403, 802,
         COM_DIS00017410,                                   805, 901/RSG-
         COM_DIS00017618,                                        8B (no
         COM_DIS00017619,                                     sponsoring
         COM DIS00017620)                                       witness)
 PTX-521 Defendants' Objections to Plaintiffs' First            401, 403
         Request for Documents (No date)
 PTX-522 Defendants' Objections to Plaintiffs' First           401, 403
         Set of Request for Expedited Production
         of Documents to Defendants United States
         Census Bureau and Ron Jarmin (8/13/18)
 PTX-523 Defendants' Response to CA Plaintiffs'                401, 403
         Request for Production of Documents to
         U.S. Census Bureau, Set One (8/24/18)
 PTX-524 Defendants' Response to CA Plaintiffs'                401, 403
         Request for Production of Documents to
         U.S. Department of Commere, Set One
         (8/24/18)


DEFENDANTS' OBJECTIONS TO                                    State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865;
PLAINTIFFS' JOINT EXHIBIT LIST                                  City of San Jose, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-02279
            Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 44 of 69

                                                                                                                            Page 43


 Exhibit              Exhibit Description               AR   Objection(s)          Sponsor       Date Offered Date Entered
 PTX-525 Defendants' Response to CA Plaintiffs'               401, 403
         Request for Production of Documents to
         Dr. Ron S. Jarmin, Set One (8/24/18)
 PTX-526 Defendants' Response to CA Plaintiffs'                 401, 403
         Request for Production of Documents to
         Wilbur L. Ross, Jr., Set One (8/24/18)
 PTX-527 Defendants' Response to San Jose                       401, 403
         Plaintiffs' First Set of Requests for
         Production of Documents (8/24/18)
 PTX-528 Intentionally left blank                       -           -                  -                 -                  -
 PTX-529 Intentionally left blank                       -           -                  -                 -                  -
 PTX-530 Expert Report of Bernard L. Fraga                   401, 403, 802,          Fraga
                                                                   805
 PTX-531    Supplemental Report of Bernard L. Fraga           401, 403, 802          Fraga
 PTX-532    Errata to Expert Report of Bernard L.             401, 403, 802          Fraga
 PTX-533    Curriculum Vitae of Bernard L. Fraga              401, 403, 802          Fraga
 PTX-534    Intentionally left blank                    -           -                  -                 -                  -
 PTX-535    Intentionally left blank                    -           -                  -                 -                  -
 PTX-536    Intentionally left blank                    -           -                  -                 -                  -
 PTX-537    U.S. Census Bureau, Methodology for the          401, 403, 802,          Fraga
            Intercensal Population and Housing Unit          805; no obj. if
            Estimates: 2000 to 2010 (Revised October            admission
            2012), available at:                             limited to FRE
            https://www2.census.gov/programs-                      703
            surveys/popest/technical-
            documentation/methodology/intercensal/2
            000-2010-
            intercensal-estimates-methodology.pdf
 PTX-538    Intentionally left blank                    -           -                  -                 -                  -
 PTX-539    U.S. Census Bureau, 2020 Census                       none               Fraga
            Detailed Operational Plan for: 18.
            Nonresponse Followup Operation (NRFU)
 PTX-540    U.S. Census Bureau, American                       401, 403; no          Fraga
            Community Survey Public Use Microdata                 obj. if
            Sample (PUMS) Documentation, available              admission
            at: https://www.census.gov/programs-             limited to FRE
            surveys/acs/technical-                                 703
            documentation/pums.html
 PTX-541    U.S. Census Bureau, Congressional                     none               Fraga
            Apportionment, Computing
            Apportionment, available at:
            https://www.census.gov/population/apporti
            onment/about/computing.html
 PTX-542    Defense Manpower Requirements Report,              401, 403; no          Fraga
            Fiscal Year 2011. February 2011.                      obj. if
                                                                admission
                                                             limited to FRE
                                                                   703

DEFENDANTS' OBJECTIONS TO                                     State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865;
PLAINTIFFS' JOINT EXHIBIT LIST                                   City of San Jose, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-02279
            Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 45 of 69

                                                                                                                      Page 44


 Exhibit            Exhibit Description          AR    Objection(s)          Sponsor       Date Offered Date Entered
 PTX-543 Defense Manpower Requirements Report,          401, 403; no          Fraga
         Fiscal Year                                       obj. if
         2018.                                           admission
                                                      limited to FRE
                                                            703
 PTX-544 00pvalues.txt [FRAGA_00001]                       none                Fraga
 PTX-545 90pvalues.txt [FRAGA_00002]                       none                Fraga
 PTX-546 1970a_us1-03.pdf [FRAGA_00003-                 401, 403; no           Fraga
         FRAGA_00033]                                      obj. if
                                                         admission
                                                      limited to FRE
                                                            703
 PTX-547 1970a_v1pAs1-01.pdf [FRAGA_00034-              401, 403; no           Fraga
         FRAGA_00065]                                      obj. if
                                                         admission
                                                      limited to FRE
                                                            703
 PTX-548 2000PHC3TableA.pdf [FRAGA_00066]               401, 403; no           Fraga
                                                           obj. if
                                                         admission
                                                      limited to FRE
                                                            703
 PTX-549 PUMSDataDict16.pdf [FRAGA_00067-               401, 403; no           Fraga
         FRAGA_00212]                                      obj. if
                                                         admission
                                                      limited to FRE
                                                            703
 PTX-550 sc-est2007-alldata6.pdf [FRAGA_00213-          401, 403; no           Fraga
         FRAGA_00214]                                      obj. if
                                                         admission
                                                      limited to FRE
                                                            703
 PTX-551 sc-est2017-alldata6.pdf [FRAGA_00215-          401, 403; no           Fraga
         FRAGA_00216]                                      obj. if
                                                         admission
                                                      limited to FRE
                                                            703
 PTX-552 2010CensusOverseasCounts.xlsx                401, 403, 901;           Fraga
         [FRAGA_00217]                                   no obj. if
                                                         admission
                                                      limited to FRE
                                                            703

 PTX-553 2016 ACS PUMS 1-Year.txt                     exhibit provides         Fraga
         [FRAGA_00218]                                 is just short txt
                                                             file;
                                                        401, 403, 901


DEFENDANTS' OBJECTIONS TO                               State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865;
PLAINTIFFS' JOINT EXHIBIT LIST                             City of San Jose, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-02279
            Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 46 of 69

                                                                                                                     Page 45


 Exhibit          Exhibit Description            AR    Objection(s)         Sponsor       Date Offered Date Entered
 PTX-554 ApportionmentPopulation2010.xlsx             401, 403, 901;         Fraga
         [FRAGA_00219]                                   no obj. if
                                                         admission
                                                      limited to FRE
                                                            703
 PTX-555 PriorityValues2010.xls [FRAGA_00220]              none               Fraga
 PTX-556 sc-est2017-alldata6.csv [FRAGA_00221]        401, 403, 901;          Fraga
                                                         no obj. if
                                                         admission
                                                      limited to FRE
                                                            703
 PTX-557 tab01.xls [FRAGA_00222]                      401, 403, 901;          Fraga
                                                         no obj. if
                                                         admission
                                                      limited to FRE
                                                            703
 PTX-558 tab03.xls [FRAGA_00223]                      401, 403, 901;          Fraga
                                                         no obj. if
                                                         admission
                                                      limited to FRE
                                                            703
 PTX-559 sc-est2007-alldata6.csv [FRAGA_00224]        401, 403, 901;          Fraga
                                                         no obj. if
                                                         admission
                                                      limited to FRE
                                                            703
 PTX-560 FRAGA_00225_.Rapp.history                    401, 403, 802,          Fraga
         [FRAGA_00225]                                      901
 PTX-561 FRAGA_00226_Apportion_Function.R             401, 403, 802,          Fraga
         [FRAGA_00226]                                      901
 PTX-562 FRAGA_00227_Fraga_BaselineProjection         401, 403, 802,          Fraga
         .csv [FRAGA_00227]                                 901
 PTX-563 FRAGA_00228_LongScript_Baseline.R            401, 403, 802,          Fraga
         [FRAGA_00228]                                      901
 PTX-564 FRAGA_00229_LongScript_Scenario1.R           401, 403, 802,          Fraga
         [FRAGA_00229]                                      901
 PTX-565 FRAGA_00230_LongScript_Scenario2.R           401, 403, 802,          Fraga
         [FRAGA_00230]                                      901
 PTX-566 FRAGA_00231_LongScript_Scenario3.R           401, 403, 802,          Fraga
         [FRAGA_00231]                                      901
 PTX-567 FRAGA_00232_LongScript_Scenario4.R           401, 403, 802,          Fraga
         [FRAGA_00232]                                      901
 PTX-568 FRAGA_00233_NonCitizenHouse_Propor           401, 403, 802,          Fraga
         tions.csv [FRAGA_00233]                            901
 PTX-569 FRAGA_00234_PUMS Calculations.R              401, 403, 802,          Fraga
         [FRAGA_00234]                                      901
 PTX-570 FRAGA_00235_RaceNativity_Proportion          401, 403, 802,          Fraga
         s.csv [FRAGA_00235]                                901

DEFENDANTS' OBJECTIONS TO                              State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865;
PLAINTIFFS' JOINT EXHIBIT LIST                            City of San Jose, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-02279
            Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 47 of 69

                                                                                                                        Page 46


 Exhibit            Exhibit Description             AR    Objection(s)         Sponsor       Date Offered Date Entered
 PTX-571 FRAGA_00236_ResponseRates_Scenario              401, 403, 802,         Fraga
         1.csv [FRAGA_00236]                                   901
 PTX-572 FRAGA_00237_ResponseRates_Scenario              401, 403, 802,          Fraga
         2_NRFU.csv [FRAGA_00237]                              901
 PTX-573 FRAGA_00238_ResponseRates_Scenario              401, 403, 802,          Fraga
         3.csv [FRAGA_00238]                                   901
 PTX-574 FRAGA_00239_ResponseRates_Scenario              401, 403, 802,          Fraga
         4_NRFU.csv [FRAGA_00239]                              901
 PTX-575 FRAGA_00240_Seats_80-10.csv                     401, 403, 802,          Fraga
         [FRAGA_00240]                                         901
 PTX-576 FRAGA_00241_State Names Merge                   401, 403, 802,          Fraga
         Dictionary.csv [FRAGA_00241]                          901
 PTX-577 FRAGA_00242_Table1.R                            401, 403, 802,          Fraga
         [FRAGA_00242]                                         901
 PTX-578 FRAGA_00243_Table2.R                            401, 403, 802,          Fraga
         [FRAGA_00243]                                         901
 PTX-579 FRAGA_00244_Table3.R                            401, 403, 802,          Fraga
         [FRAGA00244]                                          901
 PTX-580 FRAGA_00245_Table456.R                          401, 403, 802,          Fraga
         [FRAGA00245]                                          901
 PTX-581 FRAGA_00246_PC80-1-A1.pdf                         401, 403; no          Fraga
         [FRAGA00246- FRAGA00561]                             obj. if
                                                            admission
                                                         limited to FRE
                                                               703
 PTX-582 Fontenot, Albert E., Jr. 2020 Census                 none               Fraga
         Program Memorandum Series: 2018.10,
         April 16, 2018. (cited in Fraga’s
         report/trial decl. – available at
         https://www2.census.gov/programs-
         surveys/decennial/2020/program-
         management/memo-
         series/2020-memo-2018 10.pdf)
 PTX-583 U.S. Census Bureau, Population and                401, 403; no          Fraga
         Housing Unit Estimates, Frequently Asked             obj. if
         Questions, available at:                           admission
         http://www.census.gov/programs-                 limited to FRE
         surveys/popest/about/faq.html                         703
 PTX-584 Emails between John Gore, Ben Aguinaga,         401, 403, 802,          Gore
         Devin O'Malley, Subject: "Re: REVIEW:                 901
         Statement in Response to Citizenship
         Question on Census" (Jan. 2, 2018)
         [DOJ 00039736]
 PTX-585 Transcript of John Gore’s testimony             401, 403, 802,          Gore
         before the House Oversight &                         901
         Government Reform Committee (May 18,
         2018) (2018 WLNR 15617193) (tr. dated
         May 21, 2018)

DEFENDANTS' OBJECTIONS TO                                 State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865;
PLAINTIFFS' JOINT EXHIBIT LIST                               City of San Jose, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-02279
            Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 48 of 69

                                                                                                                         Page 47


 Exhibit             Exhibit Description             AR   Objection(s)          Sponsor       Date Offered Date Entered
 PTX-586 Email chain, Danielle Cutrona to John       AR      none
         Gore cc Wendy Teramoto re "Call,"
         (9/16/17) [AR 2657]
 PTX-587 Email from Camille Legore-Traore to John         401, 403, 802,          Gore
         Gore re: phone message (9/22/17)                      901
 PTX-588 Email from John Gore to Chris Herren re          401, 403, 802,          Gore
         "Confidential & Close Hold: Draft Letter"             901
         (11/1/17)
 PTX-589 Email from Bethany Pickett to John Gore          401, 403, 802,          Gore
         re: Letter (11/3/17)                                  901
 PTX-590 Email from Robert Troster to John Gore           401, 403, 802,          Gore
         and Rachael Tucker re: Census letter                  901
         (11/30/17)
 PTX-591 Email from John Gore to Arthur Gary re:          401, 403, 802,          Gore
         RE: Close Hold: Draft Letter (11/30/17)               901
 PTX-592 Email from John Gore to Arthur Gary re:          401, 403, 802,          Gore
         Close Hold: Draft Letter (12/8/17)                    901
 PTX-593 Email Chain between R. Jarmin and B.                  none               Gore
         Robinson, et al., Subject: "Fwd: DOJ"             [same as AR
         (Feb. 15, 2018)                                     009074]
 PTX-594 4th DOJ Privilege Log                               401, 403             Gore
 PTX-595 Emails between Ben Aguinaga and John             401, 403, 802,          Gore
         Gore, Subject: "FW: Updated census letter             901
         - FYI" (June 13, 2018)
 PTX-596 Draft Responses to Questions for the             401, 403, 501,          Gore
         Record, Mr. John M. Gore, Submitted                802, 901
         June 11, 2018, to The Honorable Jimmy
         Gomez, Committee on Oversight and
         Government Reform (June 11 2018)
 PTX-597 Email from Chris Herren to John Gore,            401, 403, 802,          Gore
         Subject: "RE: FYI re article" (Jan. 3,                901
         2018) [DOJ00028401]
 PTX-598 Email from Arthur Gary to Sarah Flores,          401, 403, 802,          Gore
         et al., Subject: "FW: Letter in Response to           901
         Census Bureau Letter Re: Citizenship on
         2020 Census" (Jan. 30, 2018)
 PTX-599 Email from Ben Aguinaga to John Gore,            401, 403, 802,          Gore
         Subject: "FW: Commerce Edits RE: [RD-                 901
         115-232] (OLA WF 117394) Oversight
         and Government Reform Hearing on May
         8, 2018 -- Gore Opening Statement" (May
         16, 2018)
 PTX-600 Email from Jay Town to Arthur Gary and           401, 403, 802,          Gore
         John Gore, Subject: "RE: Census 'Usual                901
         Residence' Issue" (June 11, 2018)
         [DOJ00014895]




DEFENDANTS' OBJECTIONS TO                                  State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865;
PLAINTIFFS' JOINT EXHIBIT LIST                                City of San Jose, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-02279
            Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 49 of 69

                                                                                                                      Page 48


 Exhibit            Exhibit Description           AR   Objection(s)          Sponsor       Date Offered Date Entered
 PTX-601 Email from John Gore to Devin O'Malley,       401, 403, 802,         Gore
         Subject: "Re: Some Additional                      901
         Background on Citizenship Question"
         (March 28, 2018)
 PTX-602 Email from Chris Herren to John Gore,         401, 403, 802,          Gore
         Subject: "RE: Consolidated & Close Hold:           901
         Draft Letter" (Nov. 3, 2017)

 PTX-603 Email from John Gore to Chris Herren,         401, 403, 802,          Gore
         Subject: "RE: Censis Citizenship Question          901
         Litigation" (May 2, 2018) [DOJ
         00028354]
 PTX-604 Expert Report and Declaration of Stuart D.       802, 805            Gurrea
         Gurrea, Ph.D. (State of CA v. Ross; City
         of San Jose v. Ross, October 3, 2018)
 PTX-605 Expert Report and Declaration of Stuart D.       802, 805            Gurrea
         Gurrea, Ph.D. (Kravitz v. Commerce; La
         Union Del Pueblo Entero v. Ross, October
         19, 2018)
 PTX-606 Expert Report and Declaration of Nancy        401, 403, 602, O'Muirchea
         A. Mathiowetz, Ph.D. (Robyn Kravitz v.        802, 805, 901    rtaigh
         Commerce; La Union Del Pueblo Entero
         v. Ross)
 PTX-607 Outline of Principles of Impact Evaluation         none        Gurrea
 PTX-608 Expert Report of Hermann Habermann            401, 403, 802, Habermann
                                                            805
 PTX-609 Errata to Expert Report of Hermann            401, 403, 802 Habermann
         Habermann
 PTX-610 Curriculum Vitae of Hermann Habermann         401, 403, 802       Habermann
 PTX-611 Federal Register, Vol. 71, No. 184              401, 403          Habermann
 PTX-612 Federal Register, Vol. 81, No. 197              401, 403          Habermann
 PTX-613 FR Doc. 2018-12365, proposed                    401,403           Habermann
         Information Collection: Comment
         Request: 2020 Census. Docket number
         USBC- 2018-005, letter report from
         National Academies of Sciences,
         Committee on National Statistics, Task
         Force on the 2020 Census to U.S.
         Department of Commerce, Departmental
         Paperwork Clearance Officer, Aug. 7,
         2018 (Federal Register / Vol. 83, No. 111)
 PTX-614 Fundamental Principles of Official            401, 403, 802; Habermann
         Statistics (A/RES/68/261 from 29 January         no obj. if
         2014), p. 2-2.                                   admission
                                                       limited to FRE
                                                             703




DEFENDANTS' OBJECTIONS TO                               State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865;
PLAINTIFFS' JOINT EXHIBIT LIST                             City of San Jose, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-02279
            Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 50 of 69

                                                                                                                       Page 49


 Exhibit             Exhibit Description           AR Objection(s)           Sponsor Date Offered Date Entered
 PTX-615 National Research Council. (2013).           401, 403, 802,        Habermann
         Principles and Practices for a Federal       805; no obj. if
         Statistical Agency, Washington, D.C.: The       admission
         National Academies Press                     limited to FRE
                                                            703
 PTX-616 Intentionally left blank                   -        -                  -
 PTX-617 Intentionally left blank                   -        -                  -
 PTX-618 United Nations, Principles and                    none             Habermann
         Recommendations for Population and           [same as PTX-
         Housing Censuses, 2017                            268]
         https://unstats.un.org/unsd/demographic-
         social/Standards-and-
         Methods/files/Principles_and_Recommend
         ations/Population-and-Housing-
         Censuses/Series M67rev3-E.pdf
 PTX-619 Habermann, An Examination of City            401, 403, 802,        Habermann
         Groups, December 2017.                             805
         [HABERMANN000005]
 PTX-620 Habermann, A Regional Training Network       401, 403, 802,        Habermann
         Concept [HABERMANN000022]                          805
 PTX-621 Habermann & deViries, Review of Two          401, 403, 802,        Habermann
         Assessments Reports About the                      805
         Palestinian Central Bureau of Statistics
         (PCBS), Draft 1.2, May 2014.
         [HABERMANN000035]
 PTX-622 Habermann, 2020 Census Citizenship           401, 403, 802,        Habermann
         Question - Need Not Demonstrated;                  805
         Standards Not Followed Justification and
         Standards Expected
         [HABERMANN00066]
 PTX-623 Email from John Abowd to Ron Jarmin re AR         none
         Request to Reinstate Citizenship Question
         On 2020 Census Questionnaire (12/22/17)
         [AR 5656]
 PTX-624 Email Chain between R. Jarmin and B.      AR      none
         Robinson, et al., re DOJ (2/15/18) [AR
         9074]
 PTX-625 Letter from Arthur Gary to Kelly R.       AR      none
         Welsh, General Counsel, U.S. Department
         of Commerce re Legal Authority for
         American Community Survey Questions
         (6/25/14) [AR 278]
 PTX-626 Powerpoint Presentation (without notes)   AR      none
         titled, "Submission of the 2020 Census
         and American Community Survey
         Questions to Congress" (Feb. 2018) [AR




DEFENDANTS' OBJECTIONS TO                                State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865;
PLAINTIFFS' JOINT EXHIBIT LIST                              City of San Jose, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-02279
            Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 51 of 69

                                                                                                                       Page 50


 Exhibit            Exhibit Description           AR    Objection(s)          Sponsor       Date Offered Date Entered
 PTX-627 Email from Michael Cook to Joanne Crane AR        none
         re Citizenship question on 2020 (1/2/18)
         [AR 5512]
 PTX-628 Email from Michael Cook to Stephen       AR         none
         Buckner, et al. re Director's Blog -
         Measuring Citizenship at the U.S. Census
         Bureau since 1790 (12/18/17) [AR 5565]

 PTX-629 Measuring citizenship at the U.S. Census AR         none
         Bureau since 1790 [AR 5567]
 PTX-630 Intentionally left blank                   -         -                  -                  -                  -
 PTX-631 Intentionally left blank                   -         -                  -                  -                  -
 PTX-632 Intentionally left blank                   -         -                  -                  -                  -
 PTX-633 D’Vera Cohn, “What to know about the           401, 403, 802,        Handley
         citizenship question the Census Bureau is        805, 901
         planning to ask in 2020,” Pew Research
         Center, March 30, 2018,
         http://www.pewresearch.org/facttank/2018
         /03/30/what-to- know-about-the-
         citizenship-question-the-census-bureau-is-
         planning-to-askin-2020/.
 PTX-634 Expert Report of Lisa Handley                  401, 403, 802,        Handley
                                                              805
 PTX-635 Curriculum Vitae of Lisa Handley                401, 403, 802        Handley
 PTX-636 Barnett v. City of Chicago, 141 F.3d 699         401, 403; no        Handley
         (7th Cir. 1998)                                     obj. if
                                                           admission
                                                        limited to FRE
                                                              703
 PTX-637 Townsend v. Holman Consulting Corp.,             401, 403; no        Handley
         914 F.2d 1136 (9th Cir. 1990)                       obj. if
                                                           admission
                                                        limited to FRE
                                                              703
 PTX-638 LULAC v. Perry, 548 U.S. 399, 423-442            401, 403; no        Handley
         (2006)                                              obj. if
                                                           admission
                                                        limited to FRE
                                                              703
 PTX-639 Rodriguez v. Harris County, 964 F. Supp.         401, 403; no        Handley
         2d 686 (S.D. Tex. 2013).                            obj. if
                                                           admission
                                                        limited to FRE
                                                              703
 PTX-640 Patino v. City of Pasadena, 230 F. Supp.         401, 403; no        Handley
         3d 667 (S.D. Tex. 2017)                             obj. if
                                                           admission
                                                        limited to FRE
                                                              703
DEFENDANTS' OBJECTIONS TO                                State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865;
PLAINTIFFS' JOINT EXHIBIT LIST                              City of San Jose, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-02279
            Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 52 of 69

                                                                                                                           Page 51


 Exhibit            Exhibit Description                AR    Objection(s)         Sponsor       Date Offered Date Entered
 PTX-641 Benavidez v. Irving Independent School               401, 403; no        Handley
         District, No. 3:13–CV–0087–D, 2014 WL                   obj. if
         4055366 (N.D. Tex. 2014)                              admission
                                                            limited to FRE
                                                                  703
 PTX-642 United States v. Village of Port Chester,            401, 403; no        Handley
         No. 06 Civ. 15173(SCR), 2008 WL                         obj. if
         190502 (S.D.N.Y. 2008).                               admission
                                                            limited to FRE
                                                                  703
 PTX-643 Texas v. United States, 887 F. Supp. 2d              401, 403; no        Handley
         133 (D.D.C. 2012)                                       obj. if
                                                               admission
                                                            limited to FRE
                                                                  703
 PTX-644 Texas v. United States, 570 U.S. 928                 401, 403; no        Handley
         (2013)                                                  obj. if
                                                               admission
                                                            limited to FRE
                                                                  703
 PTX-645 Shelby County v. Holder, 133 S. Ct. 2612             401, 403; no        Handley
         (2013).                                                 obj. if
                                                               admission
                                                            limited to FRE
                                                                  703
 PTX-646 U.S. Department of Justice Website,                401, 403, 702,        Handley
         Section 5 Voting Rights Act, at:                   802; no obj. if
         https://www.justice.gov/crt/about-section-            admission
         5-voting-rights-act                                limited to FRE
                                                                  703
 PTX-647 Trial Demonstrative PDX-31, Professional            401, 403, 802        Handley
         Experience (Trial Testimony of Lisa
         Handley, State of New York, et al. v. U.S.
         Dep't. of Commerce)
 PTX-648 Trial Demonstrative PDX-32, DOJ Voting             401, 403, 802;        Handley
         Section Litigation (Trial Testimony of                no obj. if
         Lisa Handley, State of New York, et al. v.            admission
         U.S. Dep't. of Commerce)                           limited to FRE
                                                                  703
 PTX-649 Trial Demonstrative PDX-33, Focus of                401, 403, 802        Handley
         Opinion (Trial Testimony of Lisa Handley,
         State of New York, et al. v. U.S. Dep't. of
         Commerce)
 PTX-650 Trial Demonstrative PDX-34, Overall                401, 403, 802         Handley
         Opinion (Trial Testimony of Lisa Handley,
         State of New York, et al. v. U.S. Dep't. of
         Commerce)



DEFENDANTS' OBJECTIONS TO                                    State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865;
PLAINTIFFS' JOINT EXHIBIT LIST                                  City of San Jose, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-02279
            Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 53 of 69

                                                                                                                         Page 52


 Exhibit             Exhibit Description             AR   Objection(s)          Sponsor       Date Offered Date Entered
 PTX-651 Trial Demonstrative PDX-35, Gingles              401, 403, 702,        Handley
         Preconditions (Trial Testimony of Lisa                802
         Handley, State of New York, et al. v. U.S.
         Dep't. of Commerce)
 PTX-652 Trial Demonstrative PDX-36, TIGERweb             401, 403, 802,        Handley
         map (Trial Testimony of Lisa Handley,                 901
         State of New York, et al. v. U.S. Dep't. of
         Commerce)
 PTX-653 Trial Demonstrative PDX-37, Texas                401, 403, 802,        Handley
         Statewide Court Districts (9 District Plan,           901
         Population and Voting Age) (Trial
         Testimony of Lisa Handley, State of New
         York, et al. v. U.S. Dep't. of Commerce)
 PTX-654 Trial Demonstrative PDX-38, Texas                401, 403, 802,        Handley
         Statewide Court Districs (9 District Plan,            901
         Citizen Voting Age Population) (Trial
         Testimony of Lisa Handley, State of New
         York, et al. v. U.S. Dep't. of Commerce)
 PTX-655 Trial Demonstrative PDX-39, Village of           401, 403, 802,        Handley
         Port Chester (Trial Testimony of Lisa                 901
         Handley, State of New York, et al. v. U.S.
         Dep't. of Commerce)
 PTX-656 Trial Demonstrative PDX-40, Conclusions          401, 403, 802         Handley
         (Trial Testimony of Lisa Handley, State of
         New York, et al. v. U.S. Dep't. of
         Commerce)
 PTX-657 Thornburg v. Gingles, 478 U.S. 30 (1986).          401, 403; no        Handley;
                                                               obj. if           Karlan
                                                             admission
                                                          limited to FRE
                                                                703
 PTX-658 Bartlett v. Strickland, 556 U.S. 1 (2009).         401, 403; no        Handley;
                                                               obj. if           Karlan
                                                             admission
                                                          limited to FRE
                                                                703
 PTX-659 Reyes v. City of Farmers Branch, 586 F.3d          401, 403; no        Handley;
         1019 (5th Cir. 2009)                                  obj. if           Karlan
                                                             admission
                                                          limited to FRE
                                                                703
 PTX-660 Negron v. City of Miami Beach, 113 F.3d            401, 403; no        Handley;
         1563 (11th Cir. 1997)                                 obj. if           Karlan
                                                             admission
                                                          limited to FRE
                                                                703




DEFENDANTS' OBJECTIONS TO                                  State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865;
PLAINTIFFS' JOINT EXHIBIT LIST                                City of San Jose, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-02279
            Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 54 of 69

                                                                                                                          Page 53


 Exhibit             Exhibit Description         AR         Objection(s)         Sponsor       Date Offered Date Entered
 PTX-661 Romero v. City of Pomona, 883 F.2d 1418             401, 403; no        Handley;
         (9th Cir. 1989)                                        obj. if           Karlan
                                                              admission
                                                           limited to FRE
                                                                 703
 PTX-662 List of DOJ section 2 cases at                    401, 403, 702,        Handley;
         https://www.justice.gov/crt/voting-section-       802; no obj. if        Karlan
         litigation                                           admission
                                                           limited to FRE
                                                                 703
 PTX-663 Expert Report of Pamela Karlan                     401, 403, 802         Karlan
PTX-663-A Appendix A to Karlan Report -                     401, 403, 802         Karlan
          Curriculum Vitae of Pamela Karlan
PTX-663-B Appendix B to Karlan Report - Letter from          403, 901; no         Karlan
          Arthur Gary to Ron Jarmin (9/20/17)                   obj. if
                                                              admission
                                                           limited to FRE
                                                                 703
PTX-663-C Appendix C to Karlan Report - List of             401, 403, 802         Karlan
          Cases
 PTX-664 Withdrawn                                     -         -                 N/A                 -                  -
 PTX-665 Nation.csv (available at                          401, 403, 802,         Karlan
          https://www.census.gov/rdo/data/voting_a              901
          ge_population_by_citizenship_and_race_c
          vap.html)
 PTX-666 U.S. Department of Justice Website,               401, 403, 702,         Karlan
          Section 2 of the Voting Rights Act, at           802; no obj. if
          https://www.justice.gov/crt/section-2-              admission
          voting-rights-act                                limited to FRE
                                                                 703
 PTX-667 U.S. Census Bureau,Citizen Voting Age              401, 403, 602         Karlan
         Population (CVAP) Special Tabulation
         From the 2011-2015 5-Year American
         Community Survey (ACS), available at
         https://www.census.gov/rdo/pdf/CVAP_11
         to15 Documentation.pdf
 PTX-668 Justin Levitt, Citizenship and the Census,        401, 403, 802,         Karlan
         119 Colum. L. Rev. _ (forthcoming 2019)             805, 901
         (manuscript at 24-29), draft available at
         https://papers.ssrn.com/sol3/papers.cfm?ab
         stract id=3250 265 [KARLAN0001]
 PTX-669 Karlan Bibliography (supplemental                 401, 403, 802          Karlan
         production) [KARLAN0052]




DEFENDANTS' OBJECTIONS TO                                   State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865;
PLAINTIFFS' JOINT EXHIBIT LIST                                 City of San Jose, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-02279
            Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 55 of 69

                                                                                                                        Page 54


 Exhibit             Exhibit Description             AR Objection(s)           Sponsor       Date Offered Date Entered
 PTX-670 U.S. Census Bureau, Voting Age                   401, 403; no          Karlan
         Population by Citizenship and Race                  obj. if
         (CVAP) (2017), available at                       admission
         https://www.census.gov/rdo/data/voting_a       limited to FRE
         ge_population_by_citizenship_and_race_c              703
         vap.html
 PTX-671 Fabela v. City of Farmers Branch, 2012           401, 403; no          Karlan
         WL 3135545 (N.D. Tex. Aug. 2, 2012)                 obj. if
                                                           admission
                                                        limited to FRE
                                                              703
 PTX-672 National Commission on the Voting              401, 403, 802,          Karlan
         Rights Act, Protecting Minority Voters:        901; no obj. if
         The Voting Rights Act at Work, 1982-              admission
         2005 (2006)                                    limited to FRE
         (https://lawyerscommittee.org/publication/           703
         protecting- minority-voters-the-voting-
 PTX-673 Ellen Katz, et al., Documenting                401, 403, 802,          Karlan
         Discrimination in Voting: Judicial             901; no obj. if
         Findings Under Section 2 of the Voting            admission
         Rights Act Since 1982 Final Report of the      limited to FRE
         Voting Rights Initiative, University of              703
         Michigan Law School, 39 U. Mich. J .L.
         Reform 643, 656-57 (2006)
 PTX-674 Wright v. Sumter County Bd. of Elections         401, 403; no          Karlan
         & Registration, 2014 WL 1347427 (M.D.               obj. if
         Ga. Apr. 3, 2014)                                 admission
                                                        limited to FRE
                                                              703
 PTX-675 In re 2012 Legislative Districting, 80 A.3d      401, 403; no          Karlan
         1073 (Md. 2013)                                     obj. if
                                                           admission
                                                        limited to FRE
                                                              703
 PTX-676 Fairley v. Hattiesburg, 584 F.3d 660 (5th        401, 403; no          Karlan
         Cir. 2009)                                          obj. if
                                                           admission
                                                        limited to FRE
                                                              703
 PTX-677 Sensley v. Albritton, 385 F.3d 591 (5th          401, 403; no          Karlan
         Cir. 2004)                                          obj. if
                                                           admission
                                                        limited to FRE
                                                              703




DEFENDANTS' OBJECTIONS TO                                 State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865;
PLAINTIFFS' JOINT EXHIBIT LIST                               City of San Jose, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-02279
            Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 56 of 69

                                                                                                                          Page 55


 Exhibit           Exhibit Description                AR    Objection(s)         Sponsor       Date Offered Date Entered
 PTX-678 Gause v. Brunswick County, 1996 WL                  401, 403; no         Karlan
         453466 (4th Cir. 1996)                                 obj. if
                                                              admission
                                                           limited to FRE
                                                                 703
 PTX-679 Al-Hakim v. Florida, 892 F. Supp. 1464              401, 403; no         Karlan
         (M.D. Fla. 1995), aff'd, 99 F.3d 1154                  obj. if
         (11th Cir. 1996)                                     admission
                                                           limited to FRE
                                                                 703
 PTX-680 Stabler v. Cty. of Thurston, 129 F.3d 1015          401, 403; no         Karlan
         (8th Cir. 1997)                                        obj. if
                                                              admission
                                                           limited to FRE
                                                                 703
 PTX-681 Dillard v. Baldwin County Comm'rs, 376              401, 403; no         Karlan
         F.3d 1260, 1269 (11th Cir. 2004)                       obj. if
                                                              admission
                                                           limited to FRE
                                                                 703
 PTX-682 Hall v. Virginia, 385 F.3d 421 (4th Cir.            401, 403; no         Karlan
         2004)                                                  obj. if
                                                              admission
                                                           limited to FRE
                                                                 703
 PTX-683 McNeil v. Springfield Park Dist., 851 F.2d          401, 403; no         Karlan
         937 (7th Cir. 1988)                                    obj. if
                                                              admission
                                                           limited to FRE
                                                                 703
 PTX-684 Metts v. Almond, 217 F. Supp. 2d 252,               401, 403; no         Karlan
         261 (D.R.I. 2002)                                      obj. if
                                                              admission
                                                           limited to FRE
                                                                 703
 PTX-685 Metts v. Almond, 363 F.3d 8 (1st Cir.               401, 403; no         Karlan
         2004)                                                  obj. if
                                                              admission
                                                           limited to FRE
                                                                 703
 PTX-686 Rios-Andino v. Orange County, 51 F.                 401, 403; no         Karlan
         Supp. 3d 1215, 1225 (M.D. Fla. 2014)                   obj. if
                                                              admission
                                                           limited to FRE
                                                                 703




DEFENDANTS' OBJECTIONS TO                                   State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865;
PLAINTIFFS' JOINT EXHIBIT LIST                                 City of San Jose, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-02279
            Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 57 of 69

                                                                                                                          Page 56


 Exhibit            Exhibit Description               AR    Objection(s)         Sponsor       Date Offered Date Entered
 PTX-687 Skorepa v. City of Chula Vista, 723 F.              401, 403; no         Karlan
         Supp. 1384, 1390 (S.D. Cal. 1989)                      obj. if
                                                              admission
                                                           limited to FRE
                                                                 703
 PTX-688 Thompson v. Kemp, 309 F. Supp. 3d                   401, 403; no         Karlan
         1360, 1366 (N.D. Ga. 2018)                             obj. if
                                                              admission
                                                           limited to FRE
                                                                 703
 PTX-689 Turner v. Arkansas, 784 F. Supp. 553, 570           401, 403; no         Karlan
         (E.D. Ark. 1991), summarily aff'd, 504                 obj. if
         U.S. 952 (1992)                                      admission
                                                           limited to FRE
                                                                 703
 PTX-690 Benavidez v. Irving Indep. Sch. Dist., 690          401, 403; no         Karlan
         F. Supp. 2d 451 (N.D. Tex. 2010)                       obj. if
                                                              admission
                                                           limited to FRE
                                                                 703
 PTX-691 Campos v. City of Houston, 113 F.3d 544             401, 403; no         Karlan
         (5th Cir. 1997)                                        obj. if
                                                              admission
                                                           limited to FRE
                                                                 703
 PTX-692 Perez v. Pasadenaindep. Sch. Dist., 958 F.          401, 403; no         Karlan
         Supp. 1196 (S.D. Tex. 1997), aff"d, 165                obj. if
         F.3d 368 (5th Cir. 1999)                             admission
                                                           limited to FRE
                                                                 703
 PTX-693 Johnson v. DeSoto County. Bd. of                    401, 403; no         Karlan
         Comm'rs, 204 F.3d 1335 (11th Cir. 2000)                obj. if
                                                              admission
                                                           limited to FRE
                                                                 703
 PTX-694 Valdespino v. Alamo Heights Indep. Sch.             401, 403; no         Karlan
         Dist., 168 F.3d 848 (5th Cir. 1999)                    obj. if
                                                              admission
                                                           limited to FRE
                                                                 703
 PTX-695 Cisneros v. Pasadena Independent School             401, 403; no         Karlan
         Dist., Not Reported in F.Supp.3d (2014)                obj. if
                                                              admission
                                                           limited to FRE
                                                                 703
 PTX-696 Email from J. Uthmeier to D. Langdon re      AR        none
         "Lunch Today?" (Jan. 29, 2018) [AR
         2024]

DEFENDANTS' OBJECTIONS TO                                   State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865;
PLAINTIFFS' JOINT EXHIBIT LIST                                 City of San Jose, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-02279
            Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 58 of 69

                                                                                                                          Page 57


 Exhibit             Exhibit Description              AR   Objection(s)          Sponsor       Date Offered Date Entered
 PTX-697 Bahrampour, Tara, "White House Proposal           401, 403, 802,        Neuman
         to ask immigration status in Censis could              805
         have chilling effect, experts say" (New
         York Times, Feb. 1, 2017)
 PTX-698 Excerpt - Agency Action Plan re Census            401, 403, 601,        Neuman
         Bureau                                              802, 901
 PTX-699 Excerpt of Secretary Ross's Calendar                401, 403            Neuman
 PTX-700 Supreme Court Opinion in League of the            401, 403, 701         Neuman
         United Latin American Citizens et al. v.
         Perry, Governor of Texas, et al.
 PTX-701 Major Supreme Court Rulings Regarding             401, 403, 701         Neuman
         the Decennial Census
 PTX-702 US Census Bureau - Vendor Map (July               401, 403, 802,        Neuman
         2017)                                               805, 901
 PTX-703 American Community Survey (ACS) Why                 401, 403            Neuman
         We Ask: Place of Birth, Citizenship and
         Year of Entry
 PTX-704 Email from Mark Neuman to Ron Jarmin         AR        none                  -
         re: Meeting request from Secretary Ross
         (3/14/18) [AR 8403]
 PTX-705 Call Agenda for Secretary Ross, March 15,    AR        none                  -
         2018 [AR 3491]
 PTX-706 Email from Joseph Semsar to Macie            AR        none                  -
         Leach, et al. re: Mhis Afternoon's
         Stakeholder Calls (3/22/18) [AR 1815]
 PTX-707 Critical Objective for Census, Reducing &         401, 403, 701,        Neuman
         Eliminating Black vs. Non-Black                   802, 805, 901
         Differential Undercount and Why It
         Matters (July 28, 2017) [DOJ00129977]
 PTX-708 Email from J. Uthmeier to B. Lenihan re:          401, 403, 601,        Neuman
         Draft Timeline (2/5/18)                             802, 901
 PTX-709 Subpoena to Mark Neuman in Kraviz v.                401, 403            Neuman
         US Dept. of Commerce
 PTX-710 Errata to Report of Colm                          401, 403, 802 O'Muirchea
         O'Muircheartaigh                                                   rtaigh
 PTX-711 Curriculum Vitae of Colm                          401, 403, 802 O'Muirchea
         O'Muircheartaigh                                                   rtaigh
 PTX-712 Expert Report of Colm O'Muircheartaigh            401, 403, 802, O'Muirchea
                                                                805         rtaigh
 PTX-713 Memorandum for Ron S. Jarmin from            AR        none           -
         Abowd re: Summary of Quality/Cost
         Alternatives for Meeting Department of
         Justice Request for Citizenship Data (Jan.
         3, 2018) [AR0008614]
 PTX-714 ITA Hearing Prep Q&As for March 20,          AR        none                  -
         2018 CJS Appropriations Hearing




DEFENDANTS' OBJECTIONS TO                                   State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865;
PLAINTIFFS' JOINT EXHIBIT LIST                                 City of San Jose, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-02279
            Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 59 of 69

                                                                                                                    Page 58


 Exhibit              Exhibit Description           AR Objection(s)    Sponsor Date Offered Date Entered
 PTX-715 Billiet, J. and G. Loosveldt (1988),          401, 403, 802, O'Muirchea
         “Improvement of the Quality of Responses      805; no obj. if  rtaigh
         to Factual Survey Questions by                   admission
         Interviewer Training,” Public Opinion         limited to FRE
         Quarterly                                           703
 PTX-716 DeMaio, T., (2003) Standards for              401, 403, 802, O'Muirchea
         Pretesting Questionnaires and Survey          901; no obj. if  rtaigh
         Related Materials for U.S. Census Bureau         admission
         Surveys and Censuses, U.S. Census             limited to FRE
         Bureau                                              703
 PTX-717 Durrant, G., Groves, R., Staetsky, L., and    401, 403, 802, O'Muirchea
         Steele, F., (2010) “Effects of Interviewer    805; no obj. if  rtaigh
         Attitudes and Behaviors on Refusal in            admission
         Household Surveys” Public Opinion             limited to FRE
         Quarterly, 74(1), pp. 1-36                          703
 PTX-718 Eckman, S. and O’Muircheartaigh, C.,          401, 403, 802, O'Muirchea
         (2011) “Performance of the Half-Open          805; no obj. if  rtaigh
         Interval Missed Housing Unit Procedure,”         admission
         Journal of the European Survey Research       limited to FRE
         Association, 5(3), pp. 125-131                      703
 PTX-719 Groves, R., Singer, E., and Corning, A.,      401, 403, 802, O'Muirchea
         (2000) “Leverage—Saliency Theory of           805; no obj. if  rtaigh
         Survey Participation: Description and an         admission
         Illustration,” Public Opinion Quarterly,      limited to FRE
         64(3), pp. 299-308.                                 703
 PTX-720 Groves, R. and McGonagle, K., (2001) “A       401, 403, 802, O'Muirchea
         Theory-Guided Interviewer Training            805; no obj. if  rtaigh
         Protocol Regarding Survey Participation,”        admission
         Journal of Official Statistics, 17(2), pp.    limited to FRE
         249- 265.                                           703
 PTX-721 Mangione, T., Fowler, F., and Louis, T.,      401, 403, 802, O'Muirchea
         (1992) “Question Characteristics and          805; no obj. if  rtaigh
         Interviewer Effects,” Journal of Official        admission
         Statistics, 8(3), at pp. 293-307              limited to FRE
                                                             703
 PTX-722 Martin, E., (2007) “Strength of               401, 403, 802, O'Muirchea
         Attachment: Survey Coverage of People         805; no obj. if  rtaigh
         with Tenuous Ties to Residences”                 admission
         Demography, 44(2), pp. 427-440                limited to FRE
                                                             703




DEFENDANTS' OBJECTIONS TO                             State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865;
PLAINTIFFS' JOINT EXHIBIT LIST                           City of San Jose, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-02279
            Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 60 of 69

                                                                                                                      Page 59


 Exhibit              Exhibit Description             AR Objection(s)     Sponsor Date Offered Date Entered
 PTX-723 Mayer, T., (Feb. 7, 2002) Privacy and           401, 403, 802, O'Muirchea
         Confidentiality Research and The U.S.           805; no obj. if   rtaigh
         Census Bureau Recommendations Based                admission
         on a Review of the Literature, Research         limited to FRE
         Report Series Survey Methodology #2002-               703
         01, U.S. Census Bureau, Statistical
         Research Division, available at
         https://www.census.gov/srd/papers/pdf/rs
         m2002-01.pdf
 PTX-724 O'Brien, E., Mayer, T., Groves, R.,             401, 403, 802; O'Muirchea
         O’Niel, G., (2002) “Interviewer Training           no obj. if     rtaigh
         to Increase Survey Participation,”                 admission
         American Statistical Association, Joint         limited to FRE
         Statistical Meetings – Section on Survey              703
         Research Methods, pp. 2502-2507
 PTX-725 O'Hare, W., Mayol-Garcia, Y., Wildsmith,        401, 403, 802; O'Muirchea
         E., and Torres, A., (April 2016) The               no obj. if     rtaigh
         Invisible Ones: How Latino Children Are            admission
         Left Out of Our Nation’s Census Count,          limited to FRE
         U.S. Census Bureau, available at                      703
         ftp://ftp.census.gov/cac/nac/meetings/2016-
         11/2016-04-latinochildren.pdf
 PTX-726 The Leadership Conference Education             401, 403, 802, O'Muirchea
         Fund, Table 1a: States Ranked by Number         901; no obj. if   rtaigh
         of Hispanics Living in Hard-to- Count              admission
         (HTC) Census Tracts, available at               limited to FRE
         http://civilrightsdocs.info/pdf/census/2020/          703
         Table1a-States-Number-Hispanics-
         HTC.pdf
 PTX-727 Intentionally left blank                      -         -            -         -            -
 PTX-728 Intentionally left blank                      -         -            -         -            -
 PTX-729 Intentionally left blank                      -         -            -         -            -
 PTX-730 U.S. Census Bureau, Decennial Census of           401, 403; no O'Muirchea
         Population and Housing (2017) available              obj. if      rtaigh
         at https://www.census.gov/programs-                admission
         surveys/decennial-census/about/why.html         limited to FRE
                                                               703
 PTX-731 Deposition Transcript of Ron Jarmin                   802       O'Muirchea
         (8/20/18)                                                         rtaigh
 PTX-732 Intentionally left blank                      -         -            -         -            -
 PTX-733 Intentionally left blank                      -         -            -         -            -
 PTX-734 Public Trust in Government: 1958-2017           401, 403, 802, O'Muirchea
         (Dec. 14, 2017). Pew Research Center.               805, 901      rtaigh
         Available at
         http://www.peoplepress.org/2017/12/14/pu
         blic-trust-in-government-1958-2017/




DEFENDANTS' OBJECTIONS TO                               State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865;
PLAINTIFFS' JOINT EXHIBIT LIST                             City of San Jose, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-02279
            Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 61 of 69

                                                                                                                         Page 60


 Exhibit             Exhibit Description               AR Objection(s)         Sponsor Date Offered Date Entered
 PTX-735 Latinos and the New Trump                        401, 403, 802,      O'Muirchea
         Administration. (2017). Pew Research                 805, 901          rtaigh
         Center. Available at
         http://www.pewhispanic.org/2017/02/23/la
         tinos-and-the-new-trump-administration/
 PTX-736 Alsan, M. and Yang, C. (2018) “Fear and          401, 403, 802,      O'Muirchea
         the Safety Net: Evidence from Secure                 805, 901          rtaigh
         Communities.” NBER Working Paper
         Series No. 24731, available at
         http://www.nber.org/papers/w24731.pdf.
 PTX-737 U.S. Census Bureau, Providence, Rhode                401, 403        O'Muirchea
         Island—Thank You (Sept. 15, 2018)                                      rtaigh
         https://www.census.gov/library/visualizati
         ons/2018/dec/pr ovidence-rhode-island-
         thank-you.html.
 PTX-738 Earl Letourneau, Mail Response/Return                401, 403        O'Muirchea
         Rate Assessment, U.S. Census Bureau,             [same as PTX-         rtaigh
         May 30, 2012, p. vii and p. 11-12                      252]
 PTX-739 Herbert F. Stackhouse and Sarah Brady,               401, 403        O'Muirchea
         Census 2000 Mail Return Rates, U.S.              [same as PTX-         rtaigh
         Census Bureau, January 30, 2003.                       253]
 PTX-740 2010 Census Recruiting and Hiring                      none          O'Muirchea
         Assessment Report, 2010 Census Planning                                rtaigh
         Memoranda Series No. 155 (Nov. 2,
         2011).
 PTX-741 Robert Bernstein, “U.S. Census Bureau            401, 403, 802,      O'Muirchea
         Needs Hundreds of Thousands of                       805, 901          rtaigh
         Workers,” U.S. Census Bureau (July 17,
         2018), available at
         https://web.archive.org/web/20180821145
         302/https://www.census.gov/library/stories
         /2018/07/recruiting-for-2020-census.html
 PTX-742 "Coverage Measurement Definitions,”                401, 403; no      O'Muirchea
         U.S. Census Bureau,                                   obj. if          rtaigh
         https://www.census.gov/coverage_measure             admission
         ment/definitions/ (last visited Oct. 4, 2018)    limited to FRE
                                                                703
 PTX-743 Intentionally left blank                       -         -                -                  -                  -
 PTX-744 Planning Database with 2010 Census and             401, 403; no      O'Muirchea
         2010-2014 American Community Survey                   obj. if          rtaigh
         Data, At the Tract Level. U.S.Census                admission
         Bureau, February 2015. Data and                  limited to FRE
         documentation available                                703
         at:https://www.census.gov/research/data/pl
         anning database/




DEFENDANTS' OBJECTIONS TO                                  State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865;
PLAINTIFFS' JOINT EXHIBIT LIST                                City of San Jose, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-02279
            Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 62 of 69

                                                                                                                       Page 61


 Exhibit             Exhibit Description            AR Objection(s)          Sponsor Date Offered Date Entered
 PTX-745 Roger Tourangeau, Gary Shapiro, Anne          401, 403, 802,       O'Muirchea
         Kearney, and Lawrence Ernst (1997),                 805              rtaigh
         "Who lives here? Survey undercoverage
         and household roster questions." Journal
         of Official Statistics 13:1-18.
 PTX-746 Kevin S. Blake, Rebecca L. Kellerson, and     401, 403, 802,       O'Muirchea
         Aleksandra Simic (2007), "Measuring                 805              rtaigh
         overcrowding in housing."Washington,
         DC: Department of Housing and Urban
         Development, Office of Policy
         Development and Research.
 PTX-747 2017 National Population Projection           401, 403, 901;       O'Muirchea
         Tables, Table 8                                  no obj. if          rtaigh
         (https://census.gov/data/tables/2017/demo/       admission
         popproj/2017- summarytables.Html)             limited to FRE
                                                             703
 PTX-748 American Association for Public Opinion        401, 403, 802       O'Muirchea
         Research. Best Practices for Survey                                  rtaigh
         Research. Available at:
         https://www.aapor.org/Standards-
         Ethics/Best- Practices.aspx#best6
 PTX-749 Deposition Transcript of John Abowd,                802       O'Muirchea
         Census Bureau 30(b)(6) Witness                                  rtaigh
 PTX-750 Expert Report of Dr. John Abowd                   802, 805    O'Muirchea
                                                                         rtaigh
 PTX-751 Expert Report of Stuart Gurrea                   802, 805     O'Muirchea
                                                                         rtaigh
 PTX-752 Intentionally left blank                  -          -             -                       -                  -
 PTX-753 David Fein, “Racial and Ethnic                 401, 403, 802, O'Muirchea
         Differences in Census Omission Rates,”              805         rtaigh
         Demography, Vol. 27:285-302 (1990).
 PTX-754 Memorandum from John Abowd and                      none           O'Muirchea
         David Brown, September 28, 2018                                      rtaigh
         (“NRFU Success Rate.docx”).
 PTX-755 U.S. Census Bureau, “U.S. Census Bureau           401, 403         O'Muirchea
         Demonstrates Readiness for the 2020                                  rtaigh
         Census” (2018). Available at:
         https://www.census.gov/newsroom/press-
         releases/2018/census-demonstrates-
         readiness-for-2020-census.html
 PTX-756 American Community Survey                         401, 403         O'Muirchea
         Questionnaire 2018                                                   rtaigh




DEFENDANTS' OBJECTIONS TO                                State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865;
PLAINTIFFS' JOINT EXHIBIT LIST                              City of San Jose, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-02279
            Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 63 of 69

                                                                                                                     Page 62


 Exhibit             Exhibit Description             AR Objection(s)     Sponsor Date Offered Date Entered
 PTX-757 Bahrampour, T. (Jan. 30, 2018) “Non-           401, 403, 802, O'Muirchea
         citizens won’t be hired as census-takers in        805, 901      rtaigh
         2020, staff is told,” The Washington Post,
         available at
         https://www.washingtonpost.com/local/soc
         ial- issues/non-citizens-wont-be-hired-as-
         census-takers-in-2020-staff-is-
         told/2018/01/30/b327c8d8-05ee-11e8-
         94e8-
         e8b8600ade23 story.html?utm term=.4a1
 PTX-758 Singer, E., Van Hoewyk, J. and                 401, 403, 802, O'Muirchea
         Neugebauer, R., (2003) “Attitudes and          805; no obj. if   rtaigh
         Behavior: The Impact of Privacy and               admission
         Confidentiality Concerns on Participation      limited to FRE
         in the 2000 Census,” Public Opinion                  703
         Quarterly, 67(3), pp. 368-384
 PTX-759 Singer, E., Mathiowetz, N., and Couper,        401, 403, 802, O'Muirchea
         M., (1993) “The Impact of Privacy and          805; no obj. if   rtaigh
         Confidentiality Concerns on Survey                admission
         Participation the Case of the 1990 U.S.        limited to FRE
         Census” Public Opinion Quarterly, 57(4),             703
         pp. 465-482
 PTX-760 U.S. Government Accountability Office          401, 403, 802, O'Muirchea
         (GAO), Statement of Robert Goldenkoff,         805; no obj. if   rtaigh
         Director, Strategic Issues and David              admission
         A. Powner, Director, Information               limited to FRE
         Technology, 2020 CENSUS Continued                    703
         Management Attention Needed to Mitigate
         Key Risks Jeopardizing a Cost-Effective
         and Secure Enumeration (April 18, 2018),
         Testimony Before the Subcommittee on
         Commerce, Justice, Science, and Related
         Agencies, Committee on Appropriations,
         House of Representatives (GAO-18-416T)
         (April 18, 2018)
 PTX-761 Brown, J., Heggeness, M., Dorinski, S.,              none      O'Muirchea
         Warren, L., and Yi, M., Understanding          [same as PTX-     rtaigh;
         Quality of Alternative Citizenship Data              160]       Handley
         Sources for the 2020 Census, Center for
         Economic Studies, U.S. Census Bureau
         Working Paper 18-38. (Aug. 6, 2018),
         available at
         https://www2.census.gov/ces/wp/2018/CE
         S-WP-18-38.pdf (as of September 19,
         2018)




DEFENDANTS' OBJECTIONS TO                              State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865;
PLAINTIFFS' JOINT EXHIBIT LIST                            City of San Jose, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-02279
            Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 64 of 69

                                                                                                                    Page 63


 Exhibit             Exhibit Description           AR Objection(s)    Sponsor Date Offered Date Entered
 PTX-762 U.S. Office of Management and Budget         401, 403, 802, O'Muirchea
         (OMB), Evaluating Survey Questions: An       805; no obj. if   rtaigh
         Inventory of Methods, Statistical Policy        admission
         Working Paper 47 (Jan. 2016), Statistical    limited to FRE
         and Science Policy Office, available at            703
         https://www.bls.gov/osmr/spwp47.pdf
 PTX-763 Linked In of Sahra Su, Chief of Staff of     401, 403, 802,  Park-Su
         US Department of Commerce                          805
 PTX-764 Email from David Langdon to Sahra Park-           none       Park-Su
         Su re: 2020 and ACS topics (6/30/17)          [same as AR
                                                          002630]
 PTX-765 Email from Park-Su to D. Langdon re:      AR      none            -
         Fwd: Steering Committee Read Ahead --
         Citizenship (1/11/18) [AR 3549]
 PTX-766 Email from Park-Su to J. Uthmeier re:     AR      none            -
         Steering Committee meeting tomorrow
         (1/29/18) [AR 1984]
 PTX-767 Email from Park-u to REDACTED re:         AR      none            -
         Slide Deck for Secretary Ross Briefing
         (1/16/18) [AR 3503]
 PTX-768 Email from A. Willard to Park-Su re:      AR      none            -
         Questions for Census (1/30/18) [AR 3706]
 PTX-769 Email from E. Comstock to Macie Leach AR          none            -
         re: Schedule for Wednesday, March 7,
         2018 (3/7/18) [AR 2440]
 PTX-770 Email from Sahra Su to Park-Su re:        AR      none            -
         Summaries (3/21/18) [AR 3566]
 PTX-771 Intentionally left blank                   -        -             -        -            -
 PTX-772 Expert Report of Andrew Reamer               401, 403, 802,   Reamer
                                                            805
 PTX-773 Curriculum Vitae of Andrew Reamer             401, 403, 802  Reamer
 PTX-774 Initial Analysis: 16 Large Census-guided     401, 403, 802,   Reamer
         Financial Assistance Programs (August              805
         2017), available at
         https://gwipp.gwu.edu/counting-dollars-
         2020-role-decennial-census-geographic-
         distribution-federal-funds.
 PTX-775 Estimating Fiscal Costs of a Census          401, 403, 802,   Reamer
         Undercount to States (March 2018),                 805
         available at
         https://gwipp.gwu.edu/counting-dollars-
         2020-rdecennial-census-geographic-
         distribution-federal-funds.




DEFENDANTS' OBJECTIONS TO                             State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865;
PLAINTIFFS' JOINT EXHIBIT LIST                           City of San Jose, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-02279
            Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 65 of 69

                                                                                                                         Page 64


 Exhibit            Exhibit Description             AR    Objection(s)          Sponsor       Date Offered Date Entered
 PTX-776 Andrew Reamer and Rachel Carpenter,              401, 403, 802,        Reamer
         “Counting for Dollars: The Role of the                805
         Decennial Census in the Distribution of
         Federal Funds,” The Brookings Institution,
         March 9, 2010. Available at
         https://www.brookings.edu/research/counti
         ng-for-dollars-the-role-of-the-decennial-
         census-in-the-distribution-of-federal-
 PTX-777 Catalog Of Federal Domestic Assistance –           no exhibit          Reamer
         CFDA, Investopedia, available at                   provided;
         https://www.investopedia.com/terms/c/cat         401, 403, 802,
         alog-of-federal-domestic-assistance-                805, 901
         cfda.asp
 PTX-778 CFDA Website, https://beta.sam.gov/              401, 403, 802,        Reamer
                                                              805, 901
 PTX-779 Intentionally left blank                     -          -                 -                  -                  -
 PTX-780 Office of Management and Budget,                 401, 403, 802,        Reamer
         “Analytical Perspectives, Budget of the          805; no obj. if
         United States Government, Fiscal Year               admission
         2019,” Supplemental Materials, February          limited to FRE
         2018, Table 19.8: Direct Loan                          703
         Transactions of the Federal Government
         and Table 19.9: Guaranteed Loan
         Transactions of the Federal Government,
         available at
         https://www.whitehouse.gov/omb/analytic
         al- perspectives/
 PTX-781 Intentionally left blank                     -           -                -                  -                  -
 PTX-782 U.S. Census Bureau, “Methodology for               401, 403; no        Reamer
         the United States Population Estimates:               obj. if
         Vintage 2017, Nation, States, Counties,             admission
         and Puerto Rico – April 1, 2010 to July 1,       limited to FRE
         2017,” available at                                    703
         https://www2.census.gov/programs-
         surveys/popest/technical-
         documentation/methodology/2010-
         2017/2017-natstcopr-meth.pdf.
 PTX-783 Intentionally left blank                     -           -                  -                -                  -
 PTX-784 Intentionally left blank                     -           -                  -                -                  -
 PTX-785 Intentionally left blank                     -           -                  -                -                  -
 PTX-786 Intentionally left blank                     -           -                  -                -                  -
 PTX-787 Intentionally left blank                     -           -                  -                -                  -
 PTX-788 Intentionally left blank                     -           -                  -                -                  -
 PTX-789 Intentionally left blank                     -           -                  -                -                  -
 PTX-790 Intentionally left blank                     -           -                  -                -                  -
 PTX-791 Intentionally left blank                     -           -                  -                -                  -
 PTX-792 Intentionally left blank                     -           -                  -                -                  -
 PTX-793 Intentionally left blank                     -           -                  -                -                  -

DEFENDANTS' OBJECTIONS TO                                  State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865;
PLAINTIFFS' JOINT EXHIBIT LIST                                City of San Jose, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-02279
            Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 66 of 69

                                                                                                                         Page 65


 Exhibit            Exhibit Description              AR   Objection(s)          Sponsor       Date Offered Date Entered
 PTX-794 Intentionally left blank                     -         -                  -                -            -
 PTX-795 Intentionally left blank                     -         -                  -                -            -
 PTX-796 Intentionally left blank                     -         -                  -                -            -
 PTX-797 Intentionally left blank                     -         -                  -                -            -
 PTX-798 Intentionally left blank                     -         -                  -                -            -
 PTX-799 Intentionally left blank                     -         -                  -                -            -
 PTX-800 Intentionally left blank                     -         -                  -                -            -
 PTX-801 Intentionally left blank                     -         -                  -                -            -
 PTX-802 Intentionally left blank                     -         -                  -                -            -
 PTX-803 Intentionally left blank                     -         -                  -                -            -
 PTX-804 Intentionally left blank                     -         -                  -                -            -
 PTX-805 Intentionally left blank                     -         -                  -                -            -
 PTX-806 Intentionally left blank                     -         -                  -                -            -
 PTX-807 Intentionally left blank                     -         -                  -                -            -
 PTX-808 Intentionally left blank                     -         -                  -                -            -
 PTX-809 Intentionally left blank                     -         -                  -                -            -
 PTX-810 Intentionally left blank                     -         -                  -                -            -
 PTX-811 Intentionally left blank                     -         -                  -                -            -
 PTX-812 Reamer Census-guided funding in rural            401, 403, 802,        Reamer
         America draft 08-30-18.pdf                            805
         [REAMER_000001-REAMER_000016]
 PTX-813 TEGL_16-17.pdf [REAMER_000017-                   401, 403, 802,        Reamer
         REAMER_000046]                                   805; no obj. if
                                                             admission
                                                          limited to FRE
                                                                703
 PTX-814 Title I 09-17-18.xlsx [REAMER_000049]            401, 403, 802,        Reamer
                                                                805
 PTX-815 WIC 09-17-18.xlsx [REAMER_000050]                401, 403, 802,        Reamer
                                                                805
 PTX-816 Fraga_NonResponseScenarios 9-17-18               401, 403, 802,        Reamer
         Reamer analysis.xlsx [REAMER_000051]                   805
 PTX-817 Fraga_NonResponseScenarios 9-17-18               401, 403, 802,        Reamer
         (1).csv [REAMER_000052]                                805
 PTX-818 Social Service Block Grants 09-17-18.xlsx        401, 403, 802,        Reamer
         [REAMER_000053]                                        805
 PTX-819 Testimony of Dr. Lisa Handley, Trial                 401, 403          Handley
         Transcript (November 13, 2018) State of
         New York, et al. v. United States
         Department of Commerce, et al. No. 18-cv-
         2921; New York Immigration Coalition, et
         al. v. United States Department of
         Commerce, et al., No. 18-cv-5025




DEFENDANTS' OBJECTIONS TO                                  State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865;
PLAINTIFFS' JOINT EXHIBIT LIST                                City of San Jose, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-02279
            Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 67 of 69

                                                                                                                           Page 66


 Exhibit             Exhibit Description           AR       Objection(s)         Sponsor Date Offered Date Entered
 PTX-820 Testimony of Hermann Habermann, Trial               401, 403           Habermann
         Transcript (November 6, 2018) State of
         New York, et al. v. United States
         Department of Commerce, et al. No. 18-cv-
         2921; New York Immigration Coalition, et
         al. v. United States Department of
         Commerce, et al., No. 18-cv-5025
 PTX-821 Trial Affidavit of Hermann Habermann,                 401, 403         Habermann
         ECF No. 498-11, State of New York, et al.
         v. United States Department of
         Commerce, et al. No. 18-cv-2921
 PTX-822 Email from R. Jarmin to A. Gary (1/2/18) AR             none                  -
         [AR005490]
 PTX-823 Tables 1-12 from Barreto Report                    401, 403, 802,         Abowd
                                                                 805
 PTX-824 Appendix B from Barreto Report                     401, 403, 901          Gurrea
 PTX-825 Tables 3 and 4 from Barreto Report                 401, 403, 802,         Gurrea
                                                                 805
 PTX-826 Intentionally left blank                       -         -                  -                  -                  -
 PTX-827 Undated Memorandum titled "Sample                    401, 403             Abowd
         Design Specifications for the 2020 Census
         Barriers, Attitudes, and Motivators Study
         ("CBAMS") Survey"
 PTX-828 Expert Report of Margo Anderson                    401, 403, 802,       Anderson
                                                                 805
 PTX-829 Expert Rebuttal Report of Matthew                  401, 403, 802,         Barreto
         Barreto                                                 805
 PTX-830 De la Puente, Manuel, "An Analysis of the          401, 403, 802,         Barreto
         Underenumeration of Hispanics: Evidence                 805
         from Small Area Ethnographic Studies," in
         Annual Research Conference Proceedings,
         Bureau of the Census, pp. 45-69.
 PTX-831 November 21, 2018 Letter from Senator              401, 403, 802,         Tometi
         Schatz, et al. to Hon. Eric S. Dreiband              805, 901
 PTX-832 Michael Latner, Union of Concerned                 401, 403, 802,         Tometi
         Scientists, Scientific Integrity and Privacy         805, 901
         at Risk in Census (Nov. 29, 2018)
 PTX-833 Brentin Mock, Citylab, Would Top Census            401, 403, 802,         Tometi
         Officials Hand Over Citizenship Status               805, 901
         Data? (Nov. 20, 2018)
 PTX-834 Hansi Lo Wang, National Public Radio,              401, 403, 802,         Tometi
         DOJ, Asked About Census                              805, 901
         Confidentiality, Crafted Intentionally
         Vague Answer (Nov. 19, 2018)




DEFENDANTS' OBJECTIONS TO                                    State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865;
PLAINTIFFS' JOINT EXHIBIT LIST                                  City of San Jose, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-02279
            Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 68 of 69

                                                                                                                         Page 67


 Exhibit             Exhibit Description             AR   Objection(s)          Sponsor       Date Offered Date Entered
 PTX-835 Tara Bahrampour, Washington Post,                401, 403, 802,         Tometi
         Trump Administration Officials Suggested           805, 901
         Sharing Census Responses with Law
         Enforcement, Court Documents Show
         (Nov. 19, 2018)
 PTX-836 DOJ Civil Rights Division Guidance on            401, 403, 802,        Melchor
         Limited English Proficiency                        805, 901
 PTX-837 California Employment Development                401, 403, 802         Melchor
         Department EDD Directive WSD-17-03
 PTX-838 Reports from the Census Bureau's                 401, 403, 802,        Reamer
         American FactFinder                                   901
 PTX-839 Census form used in the 2018 End-to-End            401, 403             Abowd
         test census
 PTX-840 San Jose Public Library Mission and              401, 403, 802,         Bourne
         Vision                                                901
 PTX-841 US DOE, State Educational Agency                 401, 403, 802,        Ryback
         Procedures for Adjusting Basic,                    805, 901
         Concentration, Targeted, and Education
         Finance Incentive Grant Allocations
         Determined by the U.S. Dept. of Educ.
         (May 23, 2003) [LAUSD000084-
         LAUSD000118 ]
 PTX-842 US DOE, Non-Regulatory Guidance:                 401, 403, 802,        Ryback
         Fiscal Changes and Equitable Services              805, 901
         Requirements Under the Elementary and
         Secondary Education Act of 1965 (ESEA)
         (Nov. 21, 2016) [LAUSD000269-
         LAUSD000281]
 PTX-843 US DOE, Grants to Local Educational              401, 403, 802,        Ryback
         Agencies (Sept. 5, 2018) [LAUSD000282-                901
         LAUSD000312]
 PTX-844 CDE, Title III, Part A, Allocation Tables        401, 403, 802,        Ryback
         for FY 2017-18 [LAUSD000441-                          901
         LAUSD000456]
 PTX-845 CDE, Title I, Part A, Allocation Tables for      401, 403, 802,        Ryback
         FY 2017-18 [LAUSD000570-                              901
         LAUSD000592]
 PTX-846 CDE, Title II, Part A, Allocation Tables         401, 403, 802,        Ryback
         for FY 2017-18 [LAUSD000650-                          901
         LAUSD000670]
 PTX-847 LAUSD, Title I through IV Allocation             401, 403, 802,        Ryback
         Tables for FY 2015-16 through 2017-18                 901
         [LAUSD000699]
 PTX-848 Los Angeles, LA Census 2020: Los                 401, 403, 802,       Escudero
         Angeles Unified School District                       901
         [LAUSD000895-LAUSD000896]
 PTX-849 LAUSD, OpenData: Student Enrollment              401, 403, 802,       Escudero
         by Board District [LAUSD000897]                       901

DEFENDANTS' OBJECTIONS TO                                  State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865;
PLAINTIFFS' JOINT EXHIBIT LIST                                City of San Jose, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-02279
            Case 3:18-cv-01865-RS Document 139-1 Filed 12/28/18 Page 69 of 69

                                                                                                                      Page 68


 Exhibit            Exhibit Description          AR    Objection(s)         Sponsor Date Offered Date Entered
 PTX-850 LAUSD, OpenData: Student Enrollment           401, 403, 802,       Escudero
         by EL Status [LAUSD000898]                         901
 PTX-851 LAUSD, OpenData: Student Enrollment           401, 403, 802,       Escudero
         by Race/Ethnicity [LAUSD000899-                    901
         LAUSD000900]
 PTX-852 LAUSD, OpenData: Student Enrollment           401, 403, 802,       Escudero
         by Gender [LAUSD000901]                            901
 PTX-853 LAUSD, OpenData: Student Enrollment           401, 403, 802,       Escudero
         by LCFF Economic Status                            901
         [LAUSD000903]
 PTX-854 LAUSD, OpenData: Student Enrollment           401, 403, 802,       Escudero
         by Disability Status [LAUSD000904]                 901
 PTX-855 LAUSD, Redistricting Maps (2012)              401, 403, 802,          Crain
         [LAUSD000922- LAUSD000931]                         901
 PTX-856 LAUSD, Redistricting Data Tables (2012)       401, 403, 802,          Crain
         [LAUSD000951- LAUSD000953]                         901
 PTX-857 LAUSD, Redistricting Overview (2012)          401, 403, 802,          Crain
         [LAUSD000954- LAUSD000966]                         901
 PTX-858 LAUSD, 2011-12 Redistricting Records          401, 403, 802,          Crain
                                                            901
 PTX-859 2020 Census Complete Count Committee          401, 403, 802,         Ruster
         (CCC) Planning Meeting Agenda (8/9/18)             901
         [SJBAJI00001]
 PTX-860 Census 2020 Complete Count Committee          401, 403, 802,         Ruster
         (CCC) Planning Meeting Agenda                      901
         (9/28/18) [SJBAJI00002]
 PTX-861 Intentionally left blank                  -         -                  -                  -                  -
 PTX-862 Census 2020, Census 101 and the Work of       401, 403, 802,         Ruster
         the Complete Count Committee,                      901
         Presentation to the Santa Clara County
         CCC Convening, by Paul R. Kumar
         [SJBAJI00011- SJBAJI00026]




DEFENDANTS' OBJECTIONS TO                               State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865;
PLAINTIFFS' JOINT EXHIBIT LIST                             City of San Jose, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-02279
